         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 1 of 99



 1   Katie J.L. Scott (Cal. Bar No. 233171)
     Joshua Seitz (Cal. Bar No. 325236)
 2   Email address: katie.scott@arnoldporter.com
     Email address: joshua.seitz@arnoldporter.com
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 4   Building 5, Suite 500
     Palo Alto, California 94306
 5   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 6
     Matthew M. Wolf (admitted pro hac vice)
 7   Jennifer Sklenar* (Cal. Bar No. 200434)
 8   Email address: matthew.wolf@arnoldporter.com
     Email address: jennifer.sklenar@arnoldporter.com
 9   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Ave, NW
10   Washington, DC 20001-3743
     Telephone:       (202) 942-5000
11   Facsimile:      (202) 942-5999
     *Admitted in NY and CA only;
12
     Practice limited to matters before
13   federal courts and federal agencies
     Attorneys for Defendants
14

15
                                  UNITED STATES DISTRICT COURT
16
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18    ILLUMINA, INC. and                         )      Case No.: 19-cv-03770-WHO
      ILLUMINA CAMBRIDGE LTD.,                   )
19                                               )      DEFENDANTS’ ANSWER TO
                    Plaintiffs,                  )      ILLUMINA’S FIRST AMENDED
20                                               )      COMPLAINT FOR PATENT
             v.                                  )      INFRINGEMENT AND
21                                               )      COUNTERCLAIM FOR PATENT
      BGI GENOMICS CO., LTD.,                    )      INFRINGEMENT
22    BGI AMERICAS CORP,                         )
      MGI TECH CO., LTD.,                        )
23    MGI AMERICAS INC., and                     )      DEMAND FOR JURY TRIAL
      COMPLETE GENOMICS INC.,                    )
24                                               )
                    Defendants.                  )
25                                               )

26

27

28


     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                   Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 2 of 99




 1          Defendants1 BGI Americas Corp. (“BGI Americas”), MGI Tech Co., Ltd. (“MGI Tech”),
 2   MGI Americas Inc. (“MGI Americas”), and Complete Genomics, Inc. (“CGI”) (collectively,
 3   “Defendants”),2 through their undersigned counsel, hereby demand a jury trial and answers
 4   Plaintiffs Illumina, Inc. and Illumina Cambridge Ltd.’s (collectively, “Illumina” or “Plaintiffs”)
 5   First Amended Complaint, D.N. 52, (the “First Amended Complaint”) as follows:
 6                                           INTRODUCTION
 7          1.      Defendants admit that BGI Genomics and MGI Tech are headquartered in
 8   Shenzhen, China. Defendants deny any remaining allegations of Paragraph 1 of the First
 9   Amended Complaint.
10          2.       Defendants admit that a preliminary injunction was granted in Illumina, Inc. v.
11   Qiagen, NV, 207 F. Supp.3d 1081 (N.D. Cal. 2016). Defendants further admit that certain claims
12   of the ’537 Patent were not invalidated in Intelligent Bio-Systems v. Illumina Cambridge, 821
13   F.3d 1359 (Fed. Cir. 2016). Defendants deny any remaining allegations of Paragraph 2 of the
14   First Amended Complaint.
15          3.      Defendants admit that CGI filed two Petitions to institute inter partes review
16   (“IPR”) of several claims of the ’537 Patent and that neither Petition was instituted. Complete
17   Genomics, Inc. v. Illumina Cambridge Ltd., IPR2017-02172, Paper 20 (PTAB Apr. 20, 2018) and
18   IPR2017-02174, Paper 20 (PTAB Apr. 20, 2018). Defendants admit that CGI listed BGI
19   Shenzhen Co., Ltd.; BGI Groups USA Inc.; BGI Genomics Co., Ltd.; and BGI Americas
20   Corporation as real parties in interest in those Petitions and that MGI Tech and MGI Americas
21   were not identified as real parties in interest. Defendants deny any remaining allegations of
22   Paragraph 3 of the First Amended Complaint.
23
     1
       At the time of this filing, Defendant BGI Genomics, Co. Ltd. (“BGI Genomics”) has not been
24
     served with Illumina’s Complaint or Amended Complaint. Nothing herein shall be considered a
25   response by BGI Genomics. With respect to any response contained herein that is directed to
     alleged activities or knowledge of BGI Genomics, such response is based on the information and
26   belief of the responding Defendants only.
27   2
      Illumina refers to the Defendants with alternative short-hand names that are inconsistent with
     ordinary corporate practice. Thus, those short-hand names are not used herein.
28
                                                       1
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 3 of 99




 1          4.      Paragraph 4 of the First Amended Complaint contains legal conclusions to which
 2   no response is required. To the extent that a response is deemed required, Defendants admit that
 3   they have installed and operated certain BGISEQ and MGISEQ sequencers at their San Jose,
 4   California facility. Defendants deny any remaining allegations of Paragraph 4 of the First
 5   Amended Complaint.
 6          5.      Paragraph 5 of the First Amended Complaint contains opinions to which no
 7   response is required. To the extent that a response is deemed required, Defendants admit that
 8   they have a San Jose, California facility in this District. Defendants deny any remaining
 9   allegations of Paragraph 5 of the First Amended Complaint.
10          6.      Paragraph 6 of the First Amended Complaint contains legal conclusions to which
11   no response is required. To the extent that a response is deemed required, Defendants deny the
12   allegations of Paragraph 6 of the First Amended Complaint.
13                                               PARTIES
14          7.      Defendants admit that, on information and belief, Plaintiff Illumina, Inc. is a
15   Delaware corporation with its principal place of business at 5200 Illumina Way, San Diego,
16   California 92122.
17          8.      Defendants admit that, on information and belief, Plaintiff Illumina Cambridge
18   Ltd. is a foreign corporation with its principal place of business at Chesterford Research Park,
19   Little Chesterford, Saffron Walden, Essex CB10 1XL, United Kingdom.
20          9.      Defendants lack sufficient information to admit or deny the allegations of
21   Paragraph 9 of the First Amended Complaint, and on that basis, deny them.
22          10.     Defendants admit that BGI Genomics is a Chinese corporation that has its
23   headquarters at Building No. 7, BGI Park, No. 21 Hongan 3rd Street, Yantian District, Shenzhen
24   518083, China. Defendants deny any remaining allegations of Paragraph 10 of the First
25   Amended Complaint.
26          11.     Defendants deny the allegations of Paragraph 11 of the First Amended Complaint.
27

28
                                                       2
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 4 of 99




 1          12.     Defendants admit that MGI Tech is a Chinese corporation that has its headquarters
 2   at Building No.11, Beishan Industrial Zone, Yantian District, Shenzhen 518083, China.
 3   Defendants deny any remaining allegations of Paragraph 12 of the First Amended Complaint.
 4          13.     Defendants admit that MGI Americas has a principal place of business at 2904
 5   Orchard Parkway, San Jose, California 95134. Defendants deny any remaining allegations of
 6   Paragraph 13 of the First Amended Complaint.
 7          14.     Defendants admit that CGI has a principal place of business at 2904 Orchard
 8   Parkway, San Jose, California 95134. Defendants deny any remaining allegations of Paragraph
 9   14 of the First Amended Complaint.
10          15.     Paragraph 15 contains legal conclusions to which no response is required. To the
11   extent that a response is deemed required, Defendants deny the allegations of Paragraph 15 of the
12   First Amended Complaint.
13                                   JURISDICTION AND VENUE
14          16.     Defendants admit that this action arises under the Patent Laws of the United States
15   of America and that this Court has federal question jurisdiction.
16          17.     Defendants admit that, for the purposes of this action, venue is proper in this
17   District. Defendants further admit that MGI Americas and CGI have a principal place of business
18   at 2904 Orchard Parkway, San Jose, California 95134. Defendants deny any remaining
19   allegations of Paragraph 17 of the First Amended Complaint.
20          18.     Defendants admit that venue is proper in this District for the foreign Defendants.
21   Defendants admit that Judge Alsup of this District had experience with the Plaintiffs’ asserted
22   patents, but he has stated that he “now remembers little about the patents.” See D.N. 18.
23   Defendants deny any remaining allegations of Paragraph 18 of the First Amended Complaint.
24          19.     Paragraph 19 of the First Amended Complaint contains legal conclusions to which
25   no response is required. To the extent that a response is deemed required, Defendants admit that,
26   for the purposes of this action, Defendants do not contest personal jurisdiction. Defendants deny
27   any remaining allegations of Paragraph 19 of the First Amended Complaint.
28
                                                       3
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 5 of 99




 1          20.      Paragraph 20 of the First Amended Complaint contains legal conclusions to which
 2   no response is required. To the extent that a response is deemed required, Defendants deny the
 3   allegations of Paragraph 20 of the First Amended Complaint.
 4                a. Defendants admit that Ex. 5 of the First Amended Complaint depicts
 5                   “Representative Offices” in San Francisco, Los Angeles, and San Diego,
 6                   California and an “Office/Lab” in San Jose, California. Defendants deny any
 7                   remaining allegations of Paragraph 20.a. of the First Amended Complaint.
 8                b. Paragraph 20.b. of the First Amended Complaint contains legal conclusions to
 9                   which no response is required. To the extent that a response is deemed required,
10                   Defendants deny the allegations of Paragraph 20.b. of the First Amended
11                   Complaint.
12                c. Paragraph 20.c. of the First Amended Complaint contains legal conclusions to
13                   which no response is required. To the extent that a response is deemed required,
14                   Defendants admit that BGI Genomics has had a presence at industry trade shows
15                   in California, including those listed in Paragraph 20.c. of the First Amended
16                   Complaint and that BGI Genomics’ CEO, Ye Yin, presented at the J.P. Morgan
17                   Health Care Conference in January of 2018. Defendants deny any remaining
18                   allegations in Paragraph 20.c. of the First Amended Complaint.
19                d. Defendants admit that in March 2019, BGI Genomics entered into a $50 million
20                   partnership with Natera, Inc. Defendants deny any remaining allegations in
21                   Paragraph 20.d. of the First Amended Complaint.
22          21.      Paragraph 21 of the First Amended Complaint requires no response.
23                a. Defendants admit that Ex. 12 of the First Amended Complaint identifies Yongwei
24                   Zhang as Group VP and CEO of BGI Americas Region at BGI Group. Defendants
25                   deny any remaining allegations in Paragraph 21.a. of the First Amended
26                   Complaint.
27

28
                                                       4
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 6 of 99




 1                b. Defendants admit that Ex. 13 of the First Amended Complaint identifies Ke Zhan
 2                   as a Director of Product Management at BGI Americas. Defendants deny any
 3                   remaining allegations in Paragraph 21.b. of the First Amended Complaint.
 4                c. Defendants admit that Ex. 14 of the First Amended Complaint identifies Yuhan
 5                   Zhang as a resident in the San Francisco Bay Area and as having worked in San
 6                   Jose, California. Defendants further admit that Ex. 14 of the First Amended
 7                   Complaint states that Ms. Zhang “[i]dentified new business opportunities, reached
 8                   out to potential partners and managed existed relationship through email
 9                   campaign, framed contracts and MoU,” and “[o]rganized and supported marketing
10                   events in North and South America to promote the brand and publicity.”
11          22.      Paragraph 22 of the First Amended Complaint contains legal conclusions to which
12   no response is required. To the extent that a response is deemed required, Defendants admit that,
13   for purposes of this case, BGI Genomics has not contested personal jurisdiction, but that BGI has
14   not been served, such that exercise of jurisdiction over BGI Genomics is improper at this time.
15   See D.N. 27 and 42. Defendants deny any remaining allegations of Paragraph 22 of the First
16   Amended Complaint.
17          23.      Paragraph 23 of the First Amended Complaint contains legal conclusions to which
18   no response is required. To the extent that a response is deemed required, Defendants admit that
19   BGI Americas is present in California. Defendants deny any remaining allegations of Paragraph
20   23 of the First Amended Complaint.
21                a. Defendants admit the allegations of Paragraph 23.a. of the First Amended
22                   Complaint.
23                b. Defendants deny the allegations of Paragraph 23.b. of the First Amended
24                   Complaint.
25                c. Paragraph 23.c. of the First Amended Complaint contains legal conclusions to
26                   which no response is required. To the extent that a response is deemed required,
27                   Defendants admit that some employees of BGI Americas, including Johan
28                   Christiaanse, are located in this District. Defendants also admit that Yongwei
                                                         5
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 7 of 99




 1                   Zhang resides in this District. Defendants deny any remaining allegations of
 2                   Paragraph 23.c. of the First Amended Complaint.
 3          24.      Paragraph 24 of the First Amended Complaint contains legal conclusions to which
 4   no response is required. To the extent that a response is deemed required, Defendants admit that
 5   this Court has jurisdiction over BGI Americas. Defendants deny any remaining allegations of
 6   Paragraph 24 of the First Amended Complaint.
 7          25.      Paragraph 25 of the First Amended Complaint contains legal conclusions to which
 8   no response is required. To the extent that a response is deemed required, Defendants deny the
 9   allegations of Paragraph 25 of the First Amended Complaint.
10                a. Defendants admit that a map on MGI Tech’s website shows a San Jose, California
11                   facility that is a “Research Center” and a “Commercial and After-Sales Service
12                   Center.” Defendants deny any remaining allegations of Paragraph 25.a. of the
13                   First Amended Complaint.
14                b. Paragraph 25.b. of the First Amended Complaint contains legal conclusions to
15                   which no response is required. To the extent that a response is deemed required,
16                   Defendants admit that the MGI Americas’ website, as reflected in Ex. 20 to the
17                   First Amended Complaint, states: “As the leading manufacturer and developer of
18                   BGI’s proprietary NGS instrumentation, the global MGI organization provides
19                   comprehensive products and services for fully-automated, real-time, whole picture
20                   and lifelong genetic analysis in life science research.” Defendants admit that NGS
21                   stands for “next generation sequencing.” Defendants deny any remaining
22                   allegations of Paragraph 25.b. of the First Amended Complaint.
23                c. Paragraph 25.c. of the First Amended Complaint contains legal conclusions to
24                   which no response is required. To the extent that a response is deemed required,
25                   Defendants admit that Duncan Yu presented at the J.P. Morgan Healthcare
26                   Conference in San Francisco, California in January of 2019. Defendants deny any
27                   remaining allegations of Paragraph 25.c. of the First Amended Complaint.
28
                                                       6
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 8 of 99




 1                d. Defendants deny the allegations of Paragraph 25.d. of the First Amended
 2                   Complaint.
 3                e. Paragraph 25.e. of the First Amended Complaint contains legal conclusions to
 4                   which no response is required. To the extent that a response is deemed required,
 5                   Defendants admit that MGI Tech is involved in the research, development and
 6                   marketing of the accused products. Defendants deny any remaining allegations of
 7                   Paragraph 25.e. of the First Amended Complaint.
 8                f. Paragraph 25.f. of the First Amended Complaint contains legal conclusions to
 9                   which no response is required. To the extent that a response is deemed required,
10                   Defendants admit that MGI Tech’s Chief Scientific Officer, Rade Drmanac,
11                   resides in this District. Defendants further admit that Jia Sophie Liu and Paul
12                   Lundquist reside in this District. Defendants deny any remaining allegations of
13                   Paragraph 25.f. of the First Amended Complaint.
14          26.      Paragraph 26 of the First Amended Complaint contains legal conclusions to which
15   no response is required. To the extent that a response is deemed required, for purposes of this
16   case, Defendants do not contest that this Court has jurisdiction over MGI Tech. Defendants deny
17   any remaining allegations of Paragraph 26 of the First Amended Complaint.
18          27.      Paragraph 27 of the First Amended Complaint contains legal conclusions to which
19   no response is required. To the extent that a response is deemed required, Defendants admit that
20   MGI Americas is present in California. Defendants deny any remaining allegations of Paragraph
21   27 of the First Amended Complaint.
22                a. Paragraph 27.a. of the First Amended Complaint contains legal conclusions to
23                   which no response is required. To the extent that a response is deemed required,
24                   Defendants admit that the MGI Americas’ website, as reflected in Ex. 20 of the
25                   First Amended Complaint, states: “As the leading manufacturer and developer of
26                   BGI’s proprietary NGS instrumentation, the global MGI organization provides
27                   comprehensive products and services for fully-automated, real-time, whole picture
28                   and lifelong genetic analysis in life science research.” Defendants admit that NGS
                                                         7
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 9 of 99




 1                   stands for “next generation sequencing.” Defendants deny any remaining
 2                   allegations of Paragraph 27.a. of the First Amended Complaint.
 3                b. Paragraph 27.b. of the First Amended Complaint contains legal conclusions to
 4                   which no response is required. To the extent that a response is deemed required,
 5                   Defendants admit that MGI Americas is involved in the research, development and
 6                   marketing of the accused products. Defendants deny any remaining allegations of
 7                   Paragraph 27.b. of the First Amended Complaint.
 8                c. Defendants admit that Ex. 28 of the First Amended Complaint states that MGI
 9                   Americas’ field service engineer, Abigail Frank, “services NGS instruments and
10                   lab automated workstations at Complete Genomics in San Jose, as well as external
11                   customers throughout North and South America.” Defendants deny any remaining
12                   allegations of Paragraph 27.c. of the First Amended Complaint.
13          28.      Paragraph 28 of the First Amended Complaint contains legal conclusions to which
14   no response is required. To the extent that a response is deemed required, for purposes of this
15   case only, Defendants do not contest that this Court has jurisdiction over MGI Americas.
16   Defendants deny any remaining allegations of Paragraph 28 of the First Amended Complaint.
17          29.      Paragraph 29 of the First Amended Complaint contains legal conclusions to which
18   no response is required. To the extent that a response is deemed required, Defendants admit that
19   CGI is present in California. Defendants deny any remaining allegations of Paragraph 29 of the
20   First Amended Complaint.
21                a. Paragraph 29.a. of the First Amended Complaint contains legal conclusions to
22                   which no response is required. To the extent that a response is deemed required,
23                   Defendants admit that CGI is involved in the research and development of the
24                   accused products. Defendants deny any remaining allegations of Paragraph 29.a.
25                   of the First Amended Complaint.
26                b. Paragraph 29.b. of the First Amended Complaint contains legal conclusions to
27                   which no response is required. To the extent that a response is deemed required,
28                   Defendants admit that according to Exs. 25 & 30-31 of the First Amended
                                                      8
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 10 of 99




 1                   Complaint, Suzanne Yakota, Shifeng Li, and Rade Drmanac’s LinkedIn profiles
 2                   state they reside in the San Francisco Bay Area. Defendants deny any remaining
 3                   allegations of Paragraph 29.b. of the First Amended Complaint.
 4                c. Defendants admit that, according to Ex. 32 of the First Amended Complaint, CGI
 5                   Fluidics Systems Engineer, Wei Wang, states she ensures the proper installation
 6                   qualification and operation qualification (IQ/OQ), and instrument performance
 7                   verification (IPV) of NGS systems, such as the BGISEQ-500 in an ISO 17025
 8                   accredited and customer-oriented environment, and that Ms. Wang states she is
 9                   responsible for creating and compiling comprehensive procedural documentation
10                   for NGS systems, for processes including IQ/OQ, IPV, troubleshooting, repairs,
11                   replacement parts, calibrations, and maintenance.
12                d. Defendants admit that Exs. 33-34 of the First Amended Complaint describe CGI
13                   job postings for a Senior Regional Sales Manager/Director and a Strategic
14                   Accounts Specialist/Manager/Director based in San Jose, California. Defendants
15                   further admit that, according to the job postings, the positions, inter alia, would: (i)
16                   provide a one touch-point for the global customers with the full MGI product
17                   portfolio; (ii) navigate orders through the customer purchasing process; and (iii) be
18                   responsible for leading regional sale activities for MGI’s NGS Sequencing
19                   instruments, reagents, software or solutions in the designated region. Defendants
20                   deny any remaining allegations of Paragraph 29.d. of the First Amended
21                   Complaint.
22          30.      Paragraph 30 of the First Amended Complaint contains legal conclusions to which
23   no response is required. To the extent that a response is deemed required, Defendants admit that
24   this Court has jurisdiction over CGI. Defendants deny any remaining allegations of Paragraph 30
25   of the First Amended Complaint.
26          31.      Paragraph 31 of the First Amended Complaint contains legal conclusions to which
27   no response is required. To the extent that a response is deemed required, Defendants deny the
28   allegations of Paragraph 31 of the First Amended Complaint.
                                                     9
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                              Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 11 of 99




 1                                 INTRA-DISTRICT ASSIGNMENT
 2          32.     Defendants admit that this action is properly assigned to any of the divisions in
 3   this District. Defendants deny any remaining allegations of Paragraph 32 of the First Amended
 4   Complaint.
 5                                           BACKGROUND
 6   Alleged Infringement of the ’537 and ’200 Patents by the MGISEQ and BGISEQ Systems
 7          33.     Defendants admit that the ’537 Patent, entitled “Labelled Nucleotides” issued on
 8   July 28, 2009, and that the inventors named on the face of the ’537 Patent are Shankar
 9   Balasubramanian, Colin Barnes, Xioahai Liu, John Milton, Harold Swerdlow, and Xioalin Wu.
10   Defendants admit that a copy of the ’537 Patent appears to be attached to the First Amended
11   Complaint as Ex. 1. Defendants lack sufficient information to admit or deny the remaining
12   allegations of Paragraph 33 of the First Amended Complaint, and on that basis, deny them.
13          34.     Defendants admit that the ’200 Patent, entitled “Labelled Nucleotides” issued on
14   August 9, 2016, and that the inventors named on the face of the ’200 Patent are Shankar
15   Balasubramanian, Colin Barnes, Xioahai Liu, and John Milton. Defendants admit that a copy of
16   the ’537 Patent appears to be attached to the First Amended Complaint as Ex. 2. Defendants lack
17   sufficient information to admit or deny the remaining allegations of Paragraph 34 of the First
18   Amended Complaint, and on that basis, deny them.
19          35.     Defendants admit that members of the BGI Group launched the BGISEQ-500 in
20   October of 2015. Defendants admit that members of the BGI Group launched the BGISEQ-50 in
21   November of 2016. Defendants admit that MGI Tech launched the MGISEQ-200 and the
22   MGISEQ-2000 in October of 2017. Defendants admit that MGI Tech launched the MGISEQ-T7
23   in October of 2018. Defendants admit that the BGISEQ-500, BGISEQ-50, MGISEQ-200,
24   MGISEQ-2000, and MGISEQ-T7 are identified on MGI Tech’s website and product literature.
25   Defendants admit that CGI contributed to the development of the BGISEQ-500. Defendants deny
26   any remaining allegations of Paragraph 35 of the First Amended Complaint.
27          36.     Defendants admit that Ex. 22 of the First Amended Complaint states that
28   “[a]ccording to MGI CSO Rade Drmanac, the current sequencing chemistry relies on stepwise
                                                10
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 12 of 99




 1   sequencing-by-synthesis (SBS) where 3’-blocked nucleotides are labeled with cleavable
 2   fluorescent dyes, which leave behind a molecular ‘scar’ after they are removed. This chemistry is
 3   similar to that used by Illumina and others.” Defendants deny any remaining allegations of
 4   Paragraph 36 of the Complaint.
 5          37.     Paragraph 37 of the First Amended Complaint contains legal conclusions to which
 6   no response is required. To the extent that a response is deemed required, Defendants admit that
 7   a claim chart is attached to the First Amended Complaint as Ex. 3. To the extent Illumina seeks
 8   to incorporate Ex. 3 of the First Amended Complaint as an allegation, the allegations do not
 9   comply with Federal Rule of Civil Procedure 8(d), which requires that “each allegation must be
10   simple, concise, and direct.” Furthermore, the allegations in Ex. 3 of the First Amended
11   Complaint are vague, ambiguous, and lacking specificity as Illumina has indicated that Ex. 3 of
12   the First Amended Complaint is not intended to limit Illumina’s right to modify the chart, and that
13   the chart is “preliminary and exemplary.” Defendants deny any remaining allegations of
14   Paragraph 37 of the First Amended Complaint.
15          38.     Paragraph 38 of the First Amended Complaint contains legal conclusions to which
16   no response is required. To the extent that a response is deemed required, Defendants admit that
17   certain BGISEQ and MGISEQ sequencers have been used at the San Jose, California facility.
18   Defendants deny any remaining allegations of Paragraph 38 of the First Amended Complaint.
19          39.     Paragraph 39 of the First Amended Complaint contains legal conclusions to which
20   no response is required. To the extent that a response is deemed required, Defendants deny the
21   allegations of Paragraph 39 of the First Amended Complaint.
22          40.     Paragraph 40 of the First Amended Complaint contains legal conclusions to which
23   no response is required. To the extent that a response is deemed required, Defendants deny the
24   allegations of Paragraph 40 of the First Amended Complaint.
25          41.     Paragraph 41 of the First Amended Complaint contains legal conclusions to which
26   no response is required. To the extent that a response is deemed required, Defendants admit that
27   a claim chart is attached to the First Amended Complaint as Ex. 4. To the extent Illumina seeks
28   to incorporate Ex. 4 of the First Amended Complaint as an allegation, the allegations do not
                                                   11
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 13 of 99




 1   comply with Federal Rule of Civil Procedure 8(d), which requires that “each allegation must be
 2   simple, concise, and direct.” Furthermore, the allegations in Ex. 4 of the First Amended
 3   Complaint are vague, ambiguous, and lacking specificity as Illumina has indicated that Ex. 4 of
 4   the First Amended Complaint is not intended to limit Illumina’s right to modify the chart, and that
 5   the chart is “preliminary and exemplary.” Defendants deny any remaining allegations of
 6   Paragraph 41 of the First Amended Complaint.
 7          42.     Paragraph 42 of the First Amended Complaint contains legal conclusions to which
 8   no response is required. To the extent that a response is deemed required, Defendants admit that
 9   certain BGISEQ and MGISEQ have been used by Complete Genomics at the San Jose, California
10   facility. Defendants deny any remaining allegations of Paragraph 42 of the First Amended
11   Complaint.
12          43.     Paragraph 43 of the First Amended Complaint contains legal conclusions to which
13   no response is required. To the extent that a response is deemed required, Defendants deny the
14   allegations of Paragraph 43 of the First Amended Complaint.
15          44.     Paragraph 44 of the First Amended Complaint contains legal conclusions to which
16   no response is required. To the extent that a response is deemed required, Defendants deny the
17   allegations of Paragraph 44 of the First Amended Complaint.
18                                               COUNT I
19                 Alleged Infringement of U.S. Patent No. 7,566,537 (“’537 Patent)
20          45.     Defendants repeat and reallege their answers to Paragraphs 1-44 of the First
21   Amended Complaint as if fully set forth herein.
22          46.     Paragraph 46 of the First Amended Complaint contains legal conclusions to which
23   no response is required. To the extent that a response is deemed required, Defendants deny the
24   allegations of Paragraph 46 of the First Amended Complaint.
25          BGI Genomics’ Alleged Infringement of the ’537 Patent
26          47.     Paragraph 47 of the First Amended Complaint contains legal conclusions to which
27   no response is required. To the extent that a response is deemed required, Defendants admit that
28
                                                       12
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 14 of 99




 1   BGI Genomics has had knowledge of the ’537 Patent since at least October 5, 2017. Defendants
 2   deny any remaining allegations of Paragraph 47 of the First Amended Complaint.
 3          48.     Paragraph 48 of the First Amended Complaint contains legal conclusions to which
 4   no response is required. To the extent that a response is deemed required, Defendants deny the
 5   allegations of Paragraph 48 of the First Amended Complaint.
 6          Alleged Direct Infringement by BGI Genomics
 7          49.     Paragraph 49 of the First Amended Complaint contains legal conclusions to which
 8   no response is required. To the extent that a response is deemed required, Defendants deny the
 9   allegations of Paragraph 49 of the First Amended Complaint.
10          50.     Paragraph 50 of the First Amended Complaint contains legal conclusions to which
11   no response is required. To the extent that a response is deemed required, Defendants admit that
12   CGI contributed to the development of the BGISEQ-500. Defendants deny any remaining
13   allegations of Paragraph 50 of the First Amended Complaint.
14          51.     Paragraph 51 of the First Amended Complaint contains legal conclusions to which
15   no response is required. To the extent that a response is deemed required, Defendants admit that
16   Ex. 5 of the First Amended Complaint depicts “Representative Offices” in San Francisco, Los
17   Angeles, and San Diego, California and an “Office/Lab” in San Jose, California, and that CGI
18   identified BGI Genomics as a real-party-in-interest in IPR proceedings directed to the ’537
19   Patent. Defendants deny any remaining allegations of Paragraph 51 of the First Amended
20   Complaint.
21          52.     Paragraph 52 of the First Amended Complaint contains legal conclusions to which
22   no response is required. To the extent that a response is deemed required, Defendants admit that
23   BGI Genomics has had a presence at industry trade shows in California, including those listed in
24   Paragraph 52 of the First Amended Complaint and that BGI Genomics’ CEO, Ye Yin, presented
25   at the J.P. Morgan Health Care Conference in January of 2018. Defendants deny any remaining
26   allegations of Paragraph 52 of the First Amended Complaint.
27

28
                                                     13
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 15 of 99




 1          Alleged Induced Infringement by BGI Genomics
 2          53.    Paragraph 53 of the First Amended Complaint contains legal conclusions to which
 3   no response is required. To the extent that a response is deemed required, Defendants deny the
 4   allegations of Paragraph 53 of the First Amended Complaint.
 5          54.    Paragraph 54 of the First Amended Complaint contains legal conclusions to which
 6   no response is required. To the extent that a response is deemed required, Defendants deny the
 7   allegations of Paragraph 54 of the First Amended Complaint.
 8          55.    Paragraph 55 of the First Amended Complaint contains legal conclusions to which
 9   no response is required. To the extent that a response is deemed required, Defendants deny the
10   allegations of Paragraph 55 of the First Amended Complaint.
11          56.    Paragraph 56 of the First Amended Complaint contains legal conclusions to which
12   no response is required. To the extent that a response is deemed required, Defendants deny the
13   allegations of Paragraph 56 of the First Amended Complaint.
14          57.    Paragraph 57 of the First Amended Complaint contains legal conclusions to which
15   no response is required. To the extent that a response is deemed required, Defendants deny the
16   allegations of Paragraph 57 of the First Amended Complaint.
17          58.    Paragraph 58 of the First Amended Complaint contains legal conclusions to which
18   no response is required. To the extent that a response is deemed required, Defendants deny the
19   allegations of Paragraph 58 of the First Amended Complaint.
20          59.    Paragraph 59 of the First Amended Complaint contains legal conclusions to which
21   no response is required. To the extent that a response is deemed required, Defendants deny the
22   allegations of Paragraph 59 of the First Amended Complaint.
23          60.    Paragraph 60 of the First Amended Complaint contains legal conclusions to which
24   no response is required. To the extent that a response is deemed required, Defendants deny the
25   allegations of Paragraph 60 of the First Amended Complaint.
26

27

28
                                                     14
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 16 of 99




 1          Alleged Contributory Infringement by BGI Genomics
 2          61.    Paragraph 61 of the First Amended Complaint contains legal conclusions to which
 3   no response is required. To the extent that a response is deemed required, Defendants deny the
 4   allegations of Paragraph 61 of the First Amended Complaint.
 5          62.    Paragraph 62 of the First Amended Complaint contains legal conclusions to which
 6   no response is required. To the extent that a response is deemed required, Defendants deny the
 7   allegations of Paragraph 62 of the First Amended Complaint.
 8          Alleged Willful Infringement by BGI Genomics
 9          63.    Paragraph 63 of the First Amended Complaint contains legal conclusions to which
10   no response is required. To the extent that a response is deemed required, Defendants deny the
11   allegations of Paragraph 63 of the First Amended Complaint.
12          64.    Paragraph 64 of the First Amended Complaint contains legal conclusions to which
13   no response is required. To the extent that a response is deemed required, Defendants deny the
14   allegations of Paragraph 64 of the First Amended Complaint.
15          65.    Paragraph 65 of the First Amended Complaint contains legal conclusions to which
16   no response is required. To the extent that a response is deemed required, Defendants deny the
17   allegations of Paragraph 65 of the First Amended Complaint.
18          BGI Americas’ Alleged Infringement of the ’537 Patent
19          66.    Paragraph 66 of the First Amended Complaint contains legal conclusions to which
20   no response is required. To the extent that a response is deemed required, Defendants admit that
21   BGI Americas has had knowledge of the ’537 Patent since at least October 5, 2017. Defendants
22   deny any remaining allegations of Paragraph 66 of the First Amended Complaint.
23          Alleged Direct Infringement by BGI Americas
24          67.    Paragraph 67 of the First Amended Complaint contains legal conclusions to which
25   no response is required. To the extent that a response is deemed required, Defendants deny the
26   allegations of Paragraph 67 of the First Amended Complaint.
27

28
                                                     15
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 17 of 99




 1          Alleged Induced Infringement by BGI Americas
 2          68.    Paragraph 68 of the First Amended Complaint contains legal conclusions to which
 3   no response is required. To the extent that a response is deemed required, Defendants deny the
 4   allegations of Paragraph 68 of the First Amended Complaint.
 5          69.    Paragraph 69 of the First Amended Complaint contains legal conclusions to which
 6   no response is required. To the extent that a response is deemed required, Defendants deny the
 7   allegations of Paragraph 69 of the First Amended Complaint.
 8          70.    Paragraph 70 of the First Amended Complaint contains legal conclusions to which
 9   no response is required. To the extent that a response is deemed required, Defendants deny the
10   allegations of Paragraph 70 of the First Amended Complaint.
11          71.    Paragraph 71 of the First Amended Complaint contains legal conclusions to which
12   no response is required. To the extent that a response is deemed required, Defendants deny the
13   allegations of Paragraph 71 of the First Amended Complaint.
14          72.    Paragraph 72 of the First Amended Complaint contains legal conclusions to which
15   no response is required. To the extent that a response is deemed required, Defendants deny the
16   allegations of Paragraph 72 of the First Amended Complaint.
17          73.    Paragraph 73 of the First Amended Complaint contains legal conclusions to which
18   no response is required. To the extent that a response is deemed required, Defendants deny the
19   allegations of Paragraph 73 of the First Amended Complaint.
20          Alleged Contributory Infringement by BGI Americas
21          74.    Paragraph 74 of the First Amended Complaint contains legal conclusions to which
22   no response is required. To the extent that a response is deemed required, Defendants deny the
23   allegations of Paragraph 74 of the First Amended Complaint.
24          75.    Paragraph 75 of the First Amended Complaint contains legal conclusions to which
25   no response is required. To the extent that a response is deemed required, Defendants deny the
26   allegations of Paragraph 75 of the First Amended Complaint.
27

28
                                                     16
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 18 of 99




 1          Alleged Willful Infringement by BGI Americas
 2          76.    Paragraph 76 of the First Amended Complaint contains legal conclusions to which
 3   no response is required. To the extent that a response is deemed required, Defendants deny the
 4   allegations of Paragraph 76 of the First Amended Complaint.
 5          77.    Paragraph 77 of the First Amended Complaint contains legal conclusions to which
 6   no response is required. To the extent that a response is deemed required, Defendants deny the
 7   allegations of Paragraph 77 of the First Amended Complaint.
 8          78.    Paragraph 78 of the First Amended Complaint contains legal conclusions to which
 9   no response is required. To the extent that a response is deemed required, Defendants deny the
10   allegations of Paragraph 78 of the First Amended Complaint.
11          MGI Tech’s Alleged Infringement of the ’537 Patent
12          79.    Paragraph 79 of the First Amended Complaint contains legal conclusions to which
13   no response is required. To the extent that a response is deemed required, Defendants deny the
14   allegations of Paragraph 79 of the First Amended Complaint.
15          Alleged Direct Infringement by MGI Tech
16          80.    Paragraph 80 of the First Amended Complaint contains legal conclusions to which
17   no response is required. To the extent that a response is deemed required, Defendants deny the
18   allegations of Paragraph 80 of the First Amended Complaint.
19          Alleged Induced Infringement by MGI Tech
20          81.    Paragraph 81 of the First Amended Complaint contains legal conclusions to which
21   no response is required. To the extent that a response is deemed required, Defendants deny the
22   allegations of Paragraph 81 of the First Amended Complaint.
23          82.    Paragraph 82 of the First Amended Complaint contains legal conclusions to which
24   no response is required. To the extent that a response is deemed required, Defendants deny the
25   allegations of Paragraph 82 of the First Amended Complaint.
26

27

28
                                                     17
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 19 of 99




 1          83.    Paragraph 83 of the First Amended Complaint contains legal conclusions to which
 2   no response is required. To the extent that a response is deemed required, Defendants deny the
 3   allegations of Paragraph 83 of the First Amended Complaint.3
 4          84.    Paragraph 84 of the First Amended Complaint contains legal conclusions to which
 5   no response is required. To the extent that a response is deemed required, Defendants deny the
 6   allegations of Paragraph 84 of the First Amended Complaint.
 7          85.    Paragraph 85 of the First Amended Complaint contains legal conclusions to which
 8   no response is required. To the extent that a response is deemed required, Defendants deny the
 9   allegations of Paragraph 85 of the First Amended Complaint.
10          86.    Paragraph 86 of the First Amended Complaint contains legal conclusions to which
11   no response is required. To the extent that a response is deemed required, Defendants deny the
12   allegations of Paragraph 86 of the First Amended Complaint.
13          87.    Paragraph 87 of the First Amended Complaint contains legal conclusions to which
14   no response is required. To the extent that a response is deemed required, Defendants deny the
15   allegations of Paragraph 87 of the First Amended Complaint.
16          Alleged Contributory Infringement by MGI Tech
17          88.    Paragraph 88 of the First Amended Complaint contains legal conclusions to which
18   no response is required. To the extent that a response is deemed required, Defendants deny the
19   allegations of Paragraph 88 of the First Amended Complaint.
20          89.    Paragraph 89 of the First Amended Complaint contains legal conclusions to which
21   no response is required. To the extent that a response is deemed required, Defendants deny the
22   allegations of Paragraph 89 of the First Amended Complaint.
23

24

25
     3
26     Defendants note that there is an un-numbered paragraph appearing after Paragraph 83 of
     Illumina’s First Amended Complaint. See D.N. 52 at 26:4-11. This un-numbered paragraph of
27   the First Amended Complaint contains legal conclusions to which no response is required. To the
     extent that a response is deemed required, Defendants deny the allegations of this paragraph.
28
                                                     18
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 20 of 99




 1          Alleged Willful Infringement by MGI Tech
 2          90.    Paragraph 90 of the First Amended Complaint contains legal conclusions to which
 3   no response is required. To the extent that a response is deemed required, Defendants deny the
 4   allegations of Paragraph 90 of the First Amended Complaint.
 5          91.    Paragraph 91 of the First Amended Complaint contains legal conclusions to which
 6   no response is required. To the extent that a response is deemed required, Defendants deny the
 7   allegations of Paragraph 91 of the First Amended Complaint.
 8          92.    Paragraph 92 of the First Amended Complaint contains legal conclusions to which
 9   no response is required. To the extent that a response is deemed required, Defendants deny the
10   allegations of Paragraph 92 of the First Amended Complaint.
11          MGI Americas’ Alleged Infringement of the ’537 Patent
12          93.    Paragraph 93 of the First Amended Complaint contains legal conclusions to which
13   no response is required. To the extent that a response is deemed required, Defendants deny the
14   allegations of Paragraph 93 of the First Amended Complaint.
15          Alleged Direct Infringement by MGI Americas
16          94.    Paragraph 94 of the First Amended Complaint contains legal conclusions to which
17   no response is required. To the extent that a response is deemed required, Defendants admit that
18   MGI Americas has used certain BGISEQ and MGISEQ sequencers at their San Jose, California
19   facility. Defendants deny any remaining allegations of Paragraph 94 of the First Amended
20   Complaint.
21          Alleged Induced Infringement by MGI Americas
22          95.    Paragraph 95 of the First Amended Complaint contains legal conclusions to which
23   no response is required. To the extent that a response is deemed required, Defendants deny the
24   allegations of Paragraph 95 of the First Amended Complaint.
25          96.    Paragraph 96 of the First Amended Complaint contains legal conclusions to which
26   no response is required. To the extent that a response is deemed required, Defendants deny the
27   allegations of Paragraph 96 of the First Amended Complaint.
28
                                                     19
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 21 of 99




 1          97.    Paragraph 97 of the First Amended Complaint contains legal conclusions to which
 2   no response is required. To the extent that a response is deemed required, Defendants deny the
 3   allegations of Paragraph 97 of the First Amended Complaint.
 4          98.    Paragraph 98 of the First Amended Complaint contains legal conclusions to which
 5   no response is required. To the extent that a response is deemed required, Defendants deny the
 6   allegations of Paragraph 98 of the First Amended Complaint.
 7          99.    Paragraph 99 of the First Amended Complaint contains legal conclusions to which
 8   no response is required. To the extent that a response is deemed required, Defendants deny the
 9   allegations of Paragraph 99 of the First Amended Complaint.
10          100.   Paragraph 100 of the First Amended Complaint contains legal conclusions to
11   which no response is required. To the extent that a response is deemed required, Defendants deny
12   the allegations of Paragraph 100 of the First Amended Complaint.
13          101.   Paragraph 101 of the First Amended Complaint contains legal conclusions to
14   which no response is required. To the extent that a response is deemed required, Defendants deny
15   the allegations of Paragraph 101 of the First Amended Complaint.
16          102.   Paragraph 102 of the First Amended Complaint contains legal conclusions to
17   which no response is required. To the extent that a response is deemed required, Defendants deny
18   the allegations of Paragraph 102 of the First Amended Complaint.
19          Alleged Contributory Infringement by MGI Americas
20          103.   Paragraph 103 of the First Amended Complaint contains legal conclusions to
21   which no response is required. To the extent that a response is deemed required, Defendants deny
22   the allegations of Paragraph 103 of the First Amended Complaint.
23          104.   Paragraph 104 of the First Amended Complaint contains legal conclusions to
24   which no response is required. To the extent that a response is deemed required, Defendants deny
25   the allegations of Paragraph 104 of the First Amended Complaint.
26

27

28
                                                     20
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 22 of 99




 1          Alleged Willful Infringement by MGI Americas
 2          105.   Paragraph 105 of the First Amended Complaint contains legal conclusions to
 3   which no response is required. To the extent that a response is deemed required, Defendants deny
 4   the allegations of Paragraph 105 of the First Amended Complaint.
 5          106.   Paragraph 106 of the First Amended Complaint contains legal conclusions to
 6   which no response is required. To the extent that a response is deemed required, Defendants deny
 7   the allegations of Paragraph 106 of the First Amended Complaint.
 8          107.   Paragraph 107 of the First Amended Complaint contains legal conclusions to
 9   which no response is required. To the extent that a response is deemed required, Defendants deny
10   the allegations of Paragraph 107 of the First Amended Complaint.
11          CGI’s Alleged Infringement of the ’537 Patent
12          108.   Paragraph 108 of the First Amended Complaint contains legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants deny
14   the allegations of Paragraph 108 of the First Amended Complaint.
15          Alleged Direct Infringement by CGI
16          109.   Paragraph 109 of the First Amended Complaint contains legal conclusions to
17   which no response is required. To the extent that a response is deemed required, Defendants
18   admit that CGI has used certain BGISEQ and MGISEQ sequencers at its San Jose, California
19   facility. Defendants deny any remaining allegations of Paragraph 109 of the First Amended
20   Complaint.
21          Alleged Induced Infringement by CGI
22          110.   Paragraph 110 of the First Amended Complaint contains legal conclusions to
23   which no response is required. To the extent that a response is deemed required, Defendants deny
24   the allegations of Paragraph 110 of the First Amended Complaint.
25          111.   Paragraph 111 of the First Amended Complaint contains legal conclusions to
26   which no response is required. To the extent that a response is deemed required, Defendants deny
27   the allegations of Paragraph 111 of the First Amended Complaint.
28
                                                    21
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 23 of 99




 1          112.   Paragraph 112 of the First Amended Complaint contains legal conclusions to
 2   which no response is required. To the extent that a response is deemed required, Defendants deny
 3   the allegations of Paragraph 112 of the First Amended Complaint.
 4          113.   Paragraph 113 of the First Amended Complaint contains legal conclusions to
 5   which no response is required. To the extent that a response is deemed required, Defendants deny
 6   the allegations of Paragraph 113 of the First Amended Complaint.
 7          114.   Paragraph 114 of the First Amended Complaint contains legal conclusions to
 8   which no response is required. To the extent that a response is deemed required, Defendants deny
 9   the allegations of Paragraph 114 of the First Amended Complaint.
10          115.   Paragraph 115 of the First Amended Complaint contains legal conclusions to
11   which no response is required. To the extent that a response is deemed required, Defendants deny
12   the allegations of Paragraph 115 of the First Amended Complaint.
13          116.   Paragraph 116 of the First Amended Complaint contains legal conclusions to
14   which no response is required. To the extent that a response is deemed required, Defendants deny
15   the allegations of Paragraph 116 of the First Amended Complaint.
16          117.   Paragraph 117 of the First Amended Complaint contains legal conclusions to
17   which no response is required. To the extent that a response is deemed required, Defendants deny
18   the allegations of Paragraph 117 of the First Amended Complaint.
19          Alleged Contributory Infringement by CGI
20          118.   Paragraph 118 of the First Amended Complaint contains legal conclusions to
21   which no response is required. To the extent that a response is deemed required, Defendants deny
22   the allegations of Paragraph 118 of the First Amended Complaint.
23          119.   Paragraph 119 of the First Amended Complaint contains legal conclusions to
24   which no response is required. To the extent that a response is deemed required, Defendants deny
25   the allegations of Paragraph 119 of the First Amended Complaint.
26          Alleged Willful Infringement by CGI
27          120.   Paragraph 120 of the First Amended Complaint contains legal conclusions to
28   which no response is required. To the extent that a response is deemed required, Defendants
                                                     22
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 24 of 99




 1   admit that CGI has had knowledge of the ’537 Patent since at least October 5, 2017. Defendants
 2   deny any remaining allegations of Paragraph 120 of the First Amended Complaint.
 3          121.   Paragraph 121 of the First Amended Complaint contains legal conclusions to
 4   which no response is required. To the extent that a response is deemed required, Defendants deny
 5   the allegations of Paragraph 121 of the First Amended Complaint.
 6          122.   Paragraph 122 of the First Amended Complaint contains legal conclusions to
 7   which no response is required. To the extent that a response is deemed required, Defendants deny
 8   the allegations of Paragraph 122 of the First Amended Complaint.
 9                                             COUNT II
10                 Alleged Infringement of U.S. Patent No. 9,410,200 (“’200 Patent)
11          123.   Defendants repeat and reallege their answers to Paragraphs 1-122 of the First
12   Amended Complaint as if fully set forth herein.
13          124.   Paragraph 124 of the First Amended Complaint contains legal conclusions to
14   which no response is required. To the extent that a response is deemed required, Defendants deny
15   the allegations of Paragraph 124 of the First Amended Complaint.
16          BGI Genomics’ Alleged Infringement of the ’200 Patent
17          125.   Paragraph 125 of the First Amended Complaint contains legal conclusions to
18   which no response is required. To the extent that a response is deemed required, Defendants deny
19   the allegations of Paragraph 125 of the First Amended Complaint.
20          126.   Paragraph 126 of the First Amended Complaint contains legal conclusions to
21   which no response is required. To the extent that a response is deemed required, Defendants deny
22   the allegations of Paragraph 126 of the First Amended Complaint.
23          Alleged Direct Infringement by BGI Genomics
24          127.   Paragraph 127 of the First Amended Complaint contains legal conclusions to
25   which no response is required. To the extent that a response is deemed required, Defendants deny
26   the allegations of Paragraph 127 of the First Amended Complaint.
27          128.   Paragraph 128 of the First Amended Complaint contains legal conclusions to
28   which no response is required. To the extent that a response is deemed required, Defendants
                                                     23
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 25 of 99




 1   admit that CGI contributed to the development of the BGISEQ-500. Defendants deny any
 2   remaining allegations of Paragraph 128 of the First Amended Complaint.
 3          129.   Paragraph 129 of the First Amended Complaint contains legal conclusions to
 4   which no response is required. To the extent that a response is deemed required, Defendants
 5   admit that Ex. 5 of the First Amended Complaint depicts “Representative Offices” in San
 6   Francisco, Los Angeles, and San Diego, California and an “Office/Lab” in San Jose, California,
 7   and that CGI identified BGI Genomics as a real-party-in-interest in IPR proceedings directed to
 8   the ’537 Patent. Defendants deny any remaining allegations of Paragraph 129 of the First
 9   Amended Complaint.
10          130.   Paragraph 130 of the First Amended Complaint contains legal conclusions to
11   which no response is required. To the extent that a response is deemed required, Defendants
12   admit that Defendants admit that BGI Genomics has had a presence at industry trade shows in
13   California, including those listed in Paragraph 130 of the First Amended Complaint and that BGI
14   Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health Care Conference in January of
15   2018. Defendants deny any remaining allegations of Paragraph 130 of the First Amended
16   Complaint.
17          Alleged Induced Infringement by BGI Genomics
18          131.   Paragraph 131 of the First Amended Complaint contains legal conclusions to
19   which no response is required. To the extent that a response is deemed required, Defendants deny
20   the allegations of Paragraph 131 of the First Amended Complaint.
21          132.   Paragraph 132 of the First Amended Complaint contains legal conclusions to
22   which no response is required. To the extent that a response is deemed required, Defendants deny
23   the allegations of Paragraph 132 of the First Amended Complaint.
24          133.   Paragraph 133 of the First Amended Complaint contains legal conclusions to
25   which no response is required. To the extent that a response is deemed required, Defendants deny
26   the allegations of Paragraph 133 of the First Amended Complaint.
27

28
                                                     24
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 26 of 99




 1          134.   Paragraph 134 of the First Amended Complaint contains legal conclusions to
 2   which no response is required. To the extent that a response is deemed required, Defendants deny
 3   the allegations of Paragraph 134 of the First Amended Complaint.
 4          135.   Paragraph 135 of the First Amended Complaint contains legal conclusions to
 5   which no response is required. To the extent that a response is deemed required, Defendants deny
 6   the allegations of Paragraph 135 of the First Amended Complaint.
 7          136.   Paragraph 136 of the First Amended Complaint contains legal conclusions to
 8   which no response is required. To the extent that a response is deemed required, Defendants deny
 9   the allegations of Paragraph 136 of the First Amended Complaint.
10          137.   Paragraph 137 of the First Amended Complaint contains legal conclusions to
11   which no response is required. To the extent that a response is deemed required, Defendants deny
12   the allegations of Paragraph 137 of the First Amended Complaint.
13          138.   Paragraph 138 of the First Amended Complaint contains legal conclusions to
14   which no response is required. To the extent that a response is deemed required, Defendants deny
15   the allegations of Paragraph 138 of the First Amended Complaint.
16          Alleged Contributory Infringement by BGI Genomics
17          139.   Paragraph 139 of the First Amended Complaint contains legal conclusions to
18   which no response is required. To the extent that a response is deemed required, Defendants deny
19   the allegations of Paragraph 139 of the First Amended Complaint.
20          140.   Paragraph 140 of the First Amended Complaint contains legal conclusions to
21   which no response is required. To the extent that a response is deemed required, Defendants deny
22   the allegations of Paragraph 140 of the First Amended Complaint.
23          Alleged Willful Infringement by BGI Genomics
24          141.   Paragraph 141 of the First Amended Complaint contains legal conclusions to
25   which no response is required. To the extent that a response is deemed required, Defendants deny
26   the allegations of Paragraph 141 of the First Amended Complaint.
27

28
                                                    25
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 27 of 99




 1          142.   Paragraph 142 of the First Amended Complaint contains legal conclusions to
 2   which no response is required. To the extent that a response is deemed required, Defendants deny
 3   the allegations of Paragraph 142 of the First Amended Complaint.
 4          143.   Paragraph 143 of the First Amended Complaint contains legal conclusions to
 5   which no response is required. To the extent that a response is deemed required, Defendants deny
 6   the allegations of Paragraph 143 of the First Amended Complaint.
 7          BGI Americas’ Alleged Infringement of the ’200 Patent
 8          144.   Paragraph 144 of the First Amended Complaint contains legal conclusions to
 9   which no response is required. To the extent that a response is deemed required, Defendants deny
10   the allegations of Paragraph 144 of the First Amended Complaint.
11          Alleged Direct Infringement by BGI Americas
12          145.   Paragraph 145 of the First Amended Complaint contains legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants deny
14   the allegations of Paragraph 145 of the First Amended Complaint.
15          Alleged Induced Infringement by BGI Americas
16          146.   Paragraph 146 of the First Amended Complaint contains legal conclusions to
17   which no response is required. To the extent that a response is deemed required, Defendants deny
18   the allegations of Paragraph 146 of the First Amended Complaint.
19          147.   Paragraph 147 of the First Amended Complaint contains legal conclusions to
20   which no response is required. To the extent that a response is deemed required, Defendants deny
21   the allegations of Paragraph 147 of the First Amended Complaint.
22          148.   Paragraph 148 of the First Amended Complaint contains legal conclusions to
23   which no response is required. To the extent that a response is deemed required, Defendants deny
24   the allegations of Paragraph 148 of the First Amended Complaint.
25          149.   Paragraph 149 of the First Amended Complaint contains legal conclusions to
26   which no response is required. To the extent that a response is deemed required, Defendants deny
27   the allegations of Paragraph 149 of the First Amended Complaint.
28
                                                    26
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 28 of 99




 1          150.   Paragraph 150 of the First Amended Complaint contains legal conclusions to
 2   which no response is required. To the extent that a response is deemed required, Defendants deny
 3   the allegations of Paragraph 150 of the First Amended Complaint.
 4          151.   Paragraph 151 of the First Amended Complaint contains legal conclusions to
 5   which no response is required. To the extent that a response is deemed required, Defendants deny
 6   the allegations of Paragraph 151 of the First Amended Complaint.
 7          Alleged Contributory Infringement by BGI Americas
 8          152.   Paragraph 152 of the First Amended Complaint contains legal conclusions to
 9   which no response is required. To the extent that a response is deemed required, Defendants deny
10   the allegations of Paragraph 152 of the First Amended Complaint.
11          153.   Paragraph 153 of the First Amended Complaint contains legal conclusions to
12   which no response is required. To the extent that a response is deemed required, Defendants deny
13   the allegations of Paragraph 153 of the First Amended Complaint.
14          Alleged Willful Infringement by BGI Americas
15          154.   Paragraph 154 of the First Amended Complaint contains legal conclusions to
16   which no response is required. To the extent that a response is deemed required, Defendants deny
17   the allegations of Paragraph 154 of the First Amended Complaint.
18          155.   Paragraph 155 of the First Amended Complaint contains legal conclusions to
19   which no response is required. To the extent that a response is deemed required, Defendants deny
20   the allegations of Paragraph 155 of the First Amended Complaint.
21          156.   Paragraph 156 of the First Amended Complaint contains legal conclusions to
22   which no response is required. To the extent that a response is deemed required, Defendants deny
23   the allegations of Paragraph 156 of the First Amended Complaint.
24          MGI Tech’s Alleged Infringement of the ’200 Patent
25          157.   Paragraph 157 of the First Amended Complaint contains legal conclusions to
26   which no response is required. To the extent that a response is deemed required, Defendants deny
27   the allegations of Paragraph 157 of the First Amended Complaint.
28
                                                    27
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 29 of 99




 1          Alleged Direct Infringement by MGI Tech
 2          158.   Paragraph 158 of the First Amended Complaint contains legal conclusions to
 3   which no response is required. To the extent that a response is deemed required, Defendants deny
 4   the allegations of Paragraph 158 of the First Amended Complaint.
 5          Alleged Induced Infringement by MGI Tech
 6          159.   Paragraph 159 of the First Amended Complaint contains legal conclusions to
 7   which no response is required. To the extent that a response is deemed required, Defendants deny
 8   the allegations of Paragraph 159 of the First Amended Complaint.
 9          160.   Paragraph 160 of the First Amended Complaint contains legal conclusions to
10   which no response is required. To the extent that a response is deemed required, Defendants deny
11   the allegations of Paragraph 160 of the First Amended Complaint.
12          161.   Paragraph 161 of the First Amended Complaint contains legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants deny
14   the allegations of Paragraph 161 of the First Amended Complaint.
15          162.   Paragraph 162 of the First Amended Complaint contains legal conclusions to
16   which no response is required. To the extent that a response is deemed required, Defendants deny
17   the allegations of Paragraph 162 of the First Amended Complaint.
18          163.   Paragraph 163 of the First Amended Complaint contains legal conclusions to
19   which no response is required. To the extent that a response is deemed required, Defendants deny
20   the allegations of Paragraph 163 of the First Amended Complaint.
21          164.   Paragraph 164 of the First Amended Complaint contains legal conclusions to
22   which no response is required. To the extent that a response is deemed required, Defendants deny
23   the allegations of Paragraph 164 of the First Amended Complaint.
24          165.   Paragraph 165 of the First Amended Complaint contains legal conclusions to
25   which no response is required. To the extent that a response is deemed required, Defendants deny
26   the allegations of Paragraph 165 of the First Amended Complaint.
27

28
                                                    28
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 30 of 99




 1          166.   Paragraph 166 of the First Amended Complaint contains legal conclusions to
 2   which no response is required. To the extent that a response is deemed required, Defendants deny
 3   the allegations of Paragraph 166 of the First Amended Complaint.
 4          Alleged Contributory Infringement by MGI Tech
 5          167.   Paragraph 167 of the First Amended Complaint contains legal conclusions to
 6   which no response is required. To the extent that a response is deemed required, Defendants deny
 7   the allegations of Paragraph 167 of the First Amended Complaint.
 8          168.   Paragraph 168 of the First Amended Complaint contains legal conclusions to
 9   which no response is required. To the extent that a response is deemed required, Defendants deny
10   the allegations of Paragraph 168 of the First Amended Complaint.
11          Alleged Willful Infringement by MGI Tech
12          169.   Paragraph 169 of the First Amended Complaint contains legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants deny
14   the allegations of Paragraph 169 of the First Amended Complaint.
15          170.   Paragraph 170 of the First Amended Complaint contains legal conclusions to
16   which no response is required. To the extent that a response is deemed required, Defendants deny
17   the allegations of Paragraph 170 of the First Amended Complaint.
18          171.   Paragraph 171 of the First Amended Complaint contains legal conclusions to
19   which no response is required. To the extent that a response is deemed required, Defendants deny
20   the allegations of Paragraph 171 of the First Amended Complaint.
21          MGI Americas’ Alleged Infringement of the ’200 Patent
22          172.   Paragraph 172 of the First Amended Complaint contains legal conclusions to
23   which no response is required. To the extent that a response is deemed required, Defendants deny
24   the allegations of Paragraph 172 of the First Amended Complaint.
25          Alleged Direct Infringement by MGI Americas
26          173.   Paragraph 173 of the First Amended Complaint contains legal conclusions to
27   which no response is required. To the extent that a response is deemed required, Defendants
28   admit that MGI Americas has used certain BGISEQ and MGISEQ sequencers at its San Jose,
                                                  29
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 31 of 99




 1   California facility. Defendants deny any remaining allegations of Paragraph 173 of the First
 2   Amended Complaint.
 3          Alleged Induced Infringement by MGI Americas
 4          174.   Paragraph 174 of the First Amended Complaint contains legal conclusions to
 5   which no response is required. To the extent that a response is deemed required, Defendants deny
 6   the allegations of Paragraph 174 of the First Amended Complaint.
 7          175.   Paragraph 175 of the First Amended Complaint contains legal conclusions to
 8   which no response is required. To the extent that a response is deemed required, Defendants deny
 9   the allegations of Paragraph 175 of the First Amended Complaint.
10          176.   Paragraph 176 of the First Amended Complaint contains legal conclusions to
11   which no response is required. To the extent that a response is deemed required, Defendants deny
12   the allegations of Paragraph 176 of the First Amended Complaint.
13          177.   Paragraph 177 of the First Amended Complaint contains legal conclusions to
14   which no response is required. To the extent that a response is deemed required, Defendants deny
15   the allegations of Paragraph 177 of the First Amended Complaint.
16          178.   Paragraph 178 of the First Amended Complaint contains legal conclusions to
17   which no response is required. To the extent that a response is deemed required, Defendants deny
18   the allegations of Paragraph 178 of the First Amended Complaint.
19          179.   Paragraph 179 of the First Amended Complaint contains legal conclusions to
20   which no response is required. To the extent that a response is deemed required, Defendants deny
21   the allegations of Paragraph 179 of the First Amended Complaint.
22          180.   Paragraph 180 of the First Amended Complaint contains legal conclusions to
23   which no response is required. To the extent that a response is deemed required, Defendants deny
24   the allegations of Paragraph 180 of the First Amended Complaint.
25          181.   Paragraph 181 of the First Amended Complaint contains legal conclusions to
26   which no response is required. To the extent that a response is deemed required, Defendants deny
27   the allegations of Paragraph 181 of the First Amended Complaint.
28
                                                     30
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 32 of 99




 1          Alleged Contributory Infringement by MGI Americas
 2          182.   Paragraph 182 of the First Amended Complaint contains legal conclusions to
 3   which no response is required. To the extent that a response is deemed required, Defendants deny
 4   the allegations of Paragraph 182 of the First Amended Complaint.
 5          183.   Paragraph 183 of the First Amended Complaint contains legal conclusions to
 6   which no response is required. To the extent that a response is deemed required, Defendants deny
 7   the allegations of Paragraph 183 of the First Amended Complaint.
 8          Alleged Willful Infringement by MGI Americas
 9          184.   Paragraph 184 of the First Amended Complaint contains legal conclusions to
10   which no response is required. To the extent that a response is deemed required, Defendants deny
11   the allegations of Paragraph 184 of the First Amended Complaint.
12          185.   Paragraph 185 of the First Amended Complaint contains legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants deny
14   the allegations of Paragraph 185 of the First Amended Complaint.
15          186.   Paragraph 186 of the First Amended Complaint contains legal conclusions to
16   which no response is required. To the extent that a response is deemed required, Defendants deny
17   the allegations of Paragraph 186 of the First Amended Complaint.
18          CGI’s Alleged Infringement of the ’200 Patent
19          187.   Paragraph 187 of the First Amended Complaint contains legal conclusions to
20   which no response is required. To the extent that a response is deemed required, Defendants deny
21   the allegations of Paragraph 187 of the First Amended Complaint.
22          Alleged Direct Infringement by CGI
23          188.   Paragraph 188 of the First Amended Complaint contains legal conclusions to
24   which no response is required. To the extent that a response is deemed required, Defendants
25   admit that CGI has used certain BGISEQ and MGISEQ sequencers at its San Jose, California
26   facility. Defendants deny any remaining allegations of Paragraph 188 of the First Amended
27   Complaint.
28
                                                    31
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 33 of 99




 1          Alleged Induced Infringement by CGI
 2          189.   Paragraph 189 of the First Amended Complaint contains legal conclusions to
 3   which no response is required. To the extent that a response is deemed required, Defendants deny
 4   the allegations of Paragraph 189 of the First Amended Complaint.
 5          190.   Paragraph 190 of the First Amended Complaint contains legal conclusions to
 6   which no response is required. To the extent that a response is deemed required, Defendants deny
 7   the allegations of Paragraph 190 of the First Amended Complaint.
 8          191.   Paragraph 191 of the First Amended Complaint contains legal conclusions to
 9   which no response is required. To the extent that a response is deemed required, Defendants deny
10   the allegations of Paragraph 191 of the First Amended Complaint.
11          192.   Paragraph 192 of the First Amended Complaint contains legal conclusions to
12   which no response is required. To the extent that a response is deemed required, Defendants deny
13   the allegations of Paragraph 192 of the First Amended Complaint.
14          193.   Paragraph 193 of the First Amended Complaint contains legal conclusions to
15   which no response is required. To the extent that a response is deemed required, Defendants deny
16   the allegations of Paragraph 193 of the First Amended Complaint.
17          194.   Paragraph 194 of the First Amended Complaint contains legal conclusions to
18   which no response is required. To the extent that a response is deemed required, Defendants deny
19   the allegations of Paragraph 194 of the First Amended Complaint.
20          195.   Paragraph 195 of the First Amended Complaint contains legal conclusions to
21   which no response is required. To the extent that a response is deemed required, Defendants deny
22   the allegations of Paragraph 195 of the First Amended Complaint.
23          196.   Paragraph 196 of the First Amended Complaint contains legal conclusions to
24   which no response is required. To the extent that a response is deemed required, Defendants deny
25   the allegations of Paragraph 196 of the First Amended Complaint.
26

27

28
                                                    32
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 34 of 99




 1           Alleged Contributory Infringement by CGI
 2           197.    Paragraph 197 of the First Amended Complaint contains legal conclusions to
 3   which no response is required. To the extent that a response is deemed required, Defendants deny
 4   the allegations of Paragraph 197 of the First Amended Complaint.
 5           198.    Paragraph 198 of the First Amended Complaint contains legal conclusions to
 6   which no response is required. To the extent that a response is deemed required, Defendants deny
 7   the allegations of Paragraph 198 of the First Amended Complaint.
 8           Alleged Willful Infringement by CGI
 9           199.    Paragraph 199 of the First Amended Complaint contains legal conclusions to
10   which no response is required. To the extent that a response is deemed required, Defendants deny
11   the allegations of Paragraph 199 of the First Amended Complaint.
12           200.    Paragraph 200 of the First Amended Complaint contains legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants deny
14   the allegations of Paragraph 200 of the First Amended Complaint.
15           201.    Paragraph 201 of the First Amended Complaint contains legal conclusions to
16   which no response is required. To the extent that a response is deemed required, Defendants deny
17   the allegations of Paragraph 201 of the First Amended Complaint.
18                                RESPONSE TO PRAYER FOR RELIEF
19           202.    Defendants deny that Plaintiffs are entitled to any of the requested relief and
20   denies any and all allegations contained within the Prayer for Relief of the First Amended
21   Complaint.
22                            RESPONSE TO DEMAND FOR JURY TRIAL
23           203.    Plaintiffs’ request for a jury trial does not require a response by Defendants.
24   Defendants also request a jury trial of all issues triable to a jury in this action.
25                                       AFFIRMATIVE DEFENSES
26           204.    Defendants repeat and reallege their answers to Paragraphs 1-203 of the First
27   Amended Complaint as if fully set forth herein.
28           205.    Defendants deny that Illumina is entitled to any relief against Defendants.
                                                      33
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                                   Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 35 of 99




 1           206.    Without assuming any burden of proof that it would not otherwise bear,
 2   Defendants assert the following separate and additional defenses, all of which are pled in the
 3   alternative, and none of which constitute an admission that Defendants are in any way liable to
 4   Plaintiffs, that Plaintiffs have been or will be injured or damaged in any way, or that Plaintiffs are
 5   entitled to any relief whatsoever. As a defense to the First Amended Complaint and each and
 6   every allegation contained therein (unless specifically stated otherwise), Defendants allege each
 7   of the following:
 8                              FIRST DEFENSE – NONINFRINGEMENT
 9           207.    Defendants have not infringed, and are not infringing, directly, contributorily, or
10   by inducement, any valid claim of Plaintiffs’ asserted patents, either literally or under the doctrine
11   of equivalents. Defendants are not liable in any respect for any alleged infringement of the
12   Plaintiffs’ asserted patents.
13                                   SECOND DEFENSE – INVALIDITY
14           208.    Each claim of Plaintiffs’ asserted patents is invalid for failing to comply with one
15   or more of the requirements for patentability under, including but not limited to, 35 U.S.C. §§
16   101, 103, 112, and the judicial doctrine of obviousness-type double patenting. By way of
17   example only, claim 1 of each of Plaintiffs’ asserted patents is invalid as obvious over Tsien or
18   Ju, in combination with either or both Zavgorodny 1991 and Zavgorodny 2000.4 Also by way of
19   example, claim 1 of each of Plaintiffs’ asserted patents is also invalid for failing to sufficiently
20   describe an azido protecting group such that one of ordinary skill would have known that the
21   inventors were in possession of the claimed invention as of the filing date. As a further example,
22   claim 1 of each of Plaintiffs’ asserted patents is also invalid for being overly broad in scope and
23   not adequately supported by enabling disclosure.
24
     4
25    Roger Y. Tsien et al., WO 91/06678 A1 (published May 16, 1991) (“Tsien”); Jingyue Ju et al.,
     U.S. Patent 6,664,079 B2 (Dec. 16, 2003) (“Ju”); Sergey Zavgorodny et al., 1-Alkylthioalkylation
26   of Nucleoside Hydroxyl Functions and Its Synthetic Applications, TETRAHEDRON LETTERS
     32:7593-96 (1991) (“Zavgorodny”); S.G. Zavgorodny et al., S,X-Acetals in Nucleoside
27   Chemistry, III, Synthesis of 2- and 3-O-Azidomethyl Derivatives of Ribonucleosides,
     NUCLEOSIDES, NUCLEOTIDES & NUCLEIC ACIDS 19:1977-91 (2000) (“Zavgorodny 2000”).
28
                                                        34
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                              Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 36 of 99




 1                           THIRD DEFENSE – PROSECUTION LACHES
 2          209.    Illumina’s First and Second Causes of Action are barred from relief under the
 3   doctrine of prosecution laches.
 4                  FOURTH DEFENSE – PROSECUTION HISTORY ESTOPPEL
 5          210.     Illumina is barred from relief for its First and Second Causes of Action, in whole
 6   or in part, under the doctrine of prosecution history estoppel.
 7           FIFTH DEFENSE – ESTOPPEL, LACHES, WAIVER, ACQUIESCENCE &
 8                                      UNREASONABLE DELAY
 9          211.    Illumina’s claims are barred, in whole or in part, by the doctrines of estoppel,
10   laches, waiver, acquiescence and/or unreasonable delay. Illumina unreasonably delayed in
11   bringing suit until well after each of these effects occurred, despite the substantial harm they
12   allegedly produced. Assuming, arguendo, that any actionable harm occurred, this delay, in part,
13   prevented Defendants from curing any injury with Illumina, causing material prejudice and injury
14   to Defendants. Illumina has known that BGI Genomics and its affiliates have offered sequencing
15   services in foreign countries and that CGI has had a research facility in the San Francisco Bay
16   Area at least as of 2010, when CGI filed a motion to transfer a suit brought by Illumina to this
17   District. Illumina Inc. et al v. Complete Genomics Inc., Case No. 3:10-cv-05542-EDL, D.N. 12.
18                         SIXTH DEFENSE – STATUTE OF LIMITATIONS
19          212.    Illumina’s purported claims for patent infringement are barred, in whole or in part,
20   to the extent that they allege acts of infringement barred by the statute of limitations.
21                                SEVENTH DEFENSE – 35 U.S.C. § 287
22          213.    Illumina’s First and Second Causes of Action and Prayer for Relief are limited by
23   35 U.S.C. § 287.
24                      EIGHTH DEFENSE – ADEQUATE REMEDY AT LAW
25          214.    Illumina has an adequate remedy at law and the alleged injury to Illumina is not
26   immediate or irreparable. Any injury, to the extent any occurred, could be cured with damages
27   alone. Accordingly, there is no factual or legal basis for a grant of equitable relief.
28
                                                        35
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 37 of 99




 1                         NINTH DEFENSE – NO ENHANCED DAMAGES
 2          215.    Defendants have not engaged in any conduct that would entitle Illumina to an
 3   award of enhanced damages.
 4                           TENTH DEFENSE NO EXCEPTIONAL CASE
 5          216.    Defendants have not engaged in any conduct that would make this an exceptional
 6   case or that would entitle Illumina to an award of attorneys’ fees.
 7                       ELEVENTH DEFENSE - INEQUITABLE CONDUCT
 8          217.    Illumina’s claims are barred, in whole or in part, by the doctrine of inequitable
 9   conduct.
10          218.    The ’537 and ’200 Patents are unenforceable because Illumina, through their
11   counsel and retained expert, have repeatedly and intentionally misled, deceived, and made false
12   statements to the Patent Trial and Appeal Board (“PTAB”) and Federal Circuit in defending the
13   ’537 Patent’s validity.5 As explained in further detail below, Illumina’s counsel and retained
14   expert (1) knew of the falsity of these representations, (2) knew they were material to the validity
15   of the ’537 Patent, and (3) made them with the specific intent of deceiving the PTAB and Federal
16   Circuit in order to maintain the validity of the ’537 Patent. Had the PTAB and Federal Circuit
17   been aware of the falsity of these representations, the ’537 Patent would have been held invalid.
18   The individuals who made these false statements and representations, including sworn
19   declarations, on behalf of Illumina include at least Illumina’s retained expert, Dr. Floyd E.
20   Romesberg, and Illumina’s attorneys Robert A. Lawler, then of Reinhart Boerner Van Deuren
21   s.c., William R. Zimmerman, Jonathan E. Bachand, Sheila N. Swaroop, Kerry S. Taylor, Michael
22

23

24   5
       The ’200 Patent issued from a chain of applications leading back to the ’537 Patent and is
25   terminally disclaimed to the ’537 Patent. Moreover, claims of the ’200 Patent are nearly verbatim
     identical to claims of the ’537 Patent. Compare, e.g., ’537 Patent, claim 1, with ’200 Patent,
26   claim 1. Accordingly, Illumina’s inequitable conduct with respect to the ’537 Patent relates to the
     claims of the ’200 Patent, and the ’200 Patent is therefore unenforceable under the doctrine of
27   infectious unenforceability.
28                                                                                           (continued...)
                                                       36
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 38 of 99




 1   L. Fuller, Joseph S. Cianfrani, Brenton R. Babcock, and Nathanel R. Luman of Knobbe Martens
 2   Olson & Bear, LLP, and Derek C. Walter of Weil, Gotshal & Manges LLP, and possibly others.
 3          219.    In addition to the explicit evidence that Illumina’s expert and counsel had a
 4   specific intent to deceive, which is identified below, a specific intent to deceive can be inferred
 5   from their willingness to repeatedly and egregiously make false statements and
 6   misrepresentations to the PTAB and Federal Circuit in defense of the ’537 Patent’s validity.
 7          220.    Each material misrepresentation is detailed in the following paragraphs.6
 8          Illumina’s False Statements Conflating Reaction Efficiency with Reaction Yield
 9          221.    In 2013, Intelligent Bio-Systems (hereinafter “IBS”) filed two IPR petitions
10   against the ’537 Patent. See, e.g., Ex. A (Intelligent Bio-Systems, Inc. v. Illumina Cambridge
11   Ltd., IPR2013-00517, Paper 1 (PTAB Aug. 19, 2013)); see also Intelligent Bio-Systems, Inc. v.
12   Illumina Cambridge Ltd., IPR2013-00518, Paper 1 (PTAB Aug. 19, 2014). One petition,
13   IPR2013-00518, led to Illumina filing a Request for Adverse Judgment, thereby cancelling claims
14   7 and 11-14 of the ’537 Patent. See Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd.,
15   IPR2013-00518, Paper 28 (PTAB May 5, 2014). In IPR2013-00517, the other IPR, the Board
16   and Federal Circuit (relying on the misrepresentations outlined below) upheld the validity of the
17   remaining claims of the ’537 Patent. See Intelligent Bio-Systems, Inc. v. Illumina Cambridge
18   Ltd., IPR2013-00517, Paper 87 (PTAB Feb. 11, 2015); Intelligent Bio-Systems, Inc. v. Illumina
19   Cambridge Ltd., 821 F.3d 1359 (Fed. Cir. 2016).
20          222.    On May 5, 2014, Illumina’s counsel Robert A. Lawler, Brenton R. Babcock,
21   William R. Zimmerman, and Jonathan E. Bachand filed Illumina’s Patent Owner Response. See
22   Ex. B (Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., IPR2013-00517, Paper 33
23   (PTAB May 5, 2014)). On September 2, 2014, Illumina’s counsel Robert A. Lawler, Brenton R.
24   Babcock, William R. Zimmerman, Jonathan E. Bachand, Sheila N. Swaroop, and Derek C.
25   Walter filed Illumina’s Motion for Observation on the Cross-Examination Testimony of Bruce
26
     6
       The evidence cited in support of Defendants’ Inequitable Conduct defense is exemplary. The
27   full extent of each of Illumina’s misrepresentations and false statements will be the subject of
     discovery and will be proven at trial.
28
                                                       37
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 39 of 99




 1   Branchaud, Ph.D and Michael Metker, Ph.D. See Ex. C (Intelligent Bio-Systems, Inc. v. Illumina
 2   Cambridge Ltd., IPR2013-00517, Paper 64 (PTAB Sept. 2, 2014)). On October 28, 2015,
 3   Illumina’s counsel, Brenton R. Babcock, Joseph S. Cianfrani, Sheila N. Swaroop, Kerry S.
 4   Taylor, Nathanael R. Luman, William R. Zimmerman, and Jonathan E. Bachand, filed Illumina’s
 5   Brief of Patent Owner-Appellee Illumina Cambridge Ltd. to the Federal Circuit. See Ex. D
 6   (Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., Case No. 15-1693, D.N. 30 (Fed. Cir.
 7   Oct. 28, 2015)). In each of these filings Illumina’s counsel made false statements regarding prior
 8   art references which conflated reaction efficiency with reaction yield.
 9          223.     Reaction efficiency, also known as conversion, is used to denote the amount of
10   product that is actually formed during a chemical reaction. Reaction yield, by contrast, is used to
11   denote the amount of product which can be isolated, or collected, after the chemical reaction.
12   Reaction “efficiency” is therefore the theoretical maximum for “yield,” because a product cannot
13   be isolated or collected if it was not formed in the first place. By the same token, reaction “yield”
14   is the theoretical minimum for “efficiency,” because every bit of product that is isolated or
15   collected had to have been first formed. In practice, reaction efficiency is typically higher than
16   reaction yield because at least some product will be lost while purifying the product from the
17   other byproducts. As an example, a chemical reaction could have an efficiency of 90%, meaning
18   that 90% of the chemical reactants actually reacted to form product. That same chemical reaction
19   could have a yield of 45% if, for example, half of the product actually formed is lost during
20   purification.
21          224.     In Illumina’s Patent Owner Response in IPR2013-00517, Illumina’s counsel
22   argued that one of ordinary skill in the art would not have been motivated to combine prior art
23   references Tsien or Ju with another reference, Zavgorodny, because the reaction efficiency of the
24   azidomethyl removal would not be high enough to motivate one of ordinary skill in the art to try
25   that protecting group. See Ex. B at, e.g., 3 (“IBS’s petition also fails to consider several important
26   teachings in Zavgorodny that render his azidomethyl ether and removal conditions incompatible
27   with Tsien and Ju’s express DNA sequencing requirements. In particular, IBS fails to consider
28   that a person of ordinary skill in the art would have thought that … Zavgorodny’s removal
                                                        38
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 40 of 99




 1   conditions would not be quantitative or rapid”). Although (as acknowledged by the Federal
 2   Circuit) removal of the azidomethyl protecting group at any level of efficiency is not required by
 3   the claims of the ’537 Patent, Illumina argued that expectations of low deprotection efficiency
 4   would teach away from the use of the azidomethyl group, undermining motivation to combine.
 5   Id. at 23-30. Illumina continued this line of argument on appeal to the Federal Circuit. Ex. D at
 6   e.g., 6-9, 32-37.
 7           225.    In Illumina’s May 5, 2014 Patent Owner Response, Illumina’s counsel falsely
 8   stated that Loubinoux, a key prior art document related to the azidomethyl protecting group,
 9   disclosed “60-80% removal efficiency” and supported this statement with a citation to Dr.
10   Romesberg’s expert declaration, which accurately noted that Loubinoux reported pure product
11   yields of 60-80%.
12                   Loubinoux reports 60-80% removal efficiency for phenolic
                     azidomethyl groups using triphenylphosphine in tetrahydrofuran and
13                   water at 25 °C. Ex. 1006 at 4-5 (“Regardless of the reduction method
14                   used, [the products] are obtained as pure products at a yield between
                     60 and 80%.”); Romesberg Decl. ¶ 44 (Ex. 2011).
15

16   Ex. B at 24 (emphasis added). Thus, Illumina’s counsel purposefully conflated efficiency and

17   yield, thereby misrepresenting the disclosure of Loubinoux. Illumina’s counsel doubled down on

18   this misrepresentation by arguing that “Loubinoux’s azidomethyl ether removal efficiency of 60-

19   80% provides an expectation that Zavgorodny’s azidomethyl ether would not proceed

20   quantitatively[.]” Id. at 23-24 (emphasis added). These statements are demonstrably false, as

21   Illumina’s own expert admitted in deposition that Loubinoux reports isolated pure product

22   yields—not reaction efficiency.

23

24

25

26

27

28
                                                      39
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 41 of 99




 1

 2

 3

 4

 5

 6

 7

 8
     Ex. E (Excerpts from the Transcript of the July 8, 2014 Deposition of Dr. Floyd Romesberg,
 9
     Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., IPR2013-00517, Ex. 1025) at 124:6-13;
10
     see also Ex. F (Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., IPR2013-00517, Ex.
11
     2011 (PTAB May 5, 2014)) at ¶ 44.
12
            226.    Similarly, in Illumina’s September 2, 2014 Motion for Observation, Illumina’s
13
     counsel falsely stated that several prior art references “resulted in just 50-90% efficiencies” and
14
     supported this statement with citations to exhibits and an expert declaration from Dr. Romesberg
15
     attached to their Patent Owner Preliminary Response. Ex. C at 8 (emphasis added). Illumina’s
16
     counsel further falsely asserted that “[t]hese efficiencies are insufficient to meet the requirements
17
     of Ju’s and Tsien’s methods. Ex. F at ¶ 50.” Id. (emphasis added). These statements are
18
     demonstrably false because the exhibits referenced by Illumina’s counsel were reporting yield,
19
     not efficiency. As just one example, the paragraph of Dr. Romesberg’s declaration which
20
     Illumina’s counsel cited included the chart below, which clearly states that the references were
21
     reporting yield:
22

23

24

25

26

27

28
                                                       40
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 42 of 99




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   Ex. F at ¶ 50 (excerpted and annotated). As another example, Dr. Romesberg specifically

14   admitted in his July 8, 2014 deposition that each of the references identified in ¶ 50 reported

15   yield, not efficiency:

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       41
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 43 of 99




 1   Ex. E, at 137:10-25.
 2          227.    Additionally, Dr. Romesberg admitted the important differences between yield and
 3   efficiency during his deposition, and admitted that in some cases a reaction could be quantitative,
 4   as Illumina’s counsel argued was required by Tsien and Ju, but that the reported yield could still
 5   be low because of difficulties in purification:
 6

 7

 8

 9

10

11

12

13

14

15

16   Id. at 126:11-22.
17          228.    In Illumina’s Brief of Patent Owner-Appellee Illumina Cambridge Ltd. to the
18   Federal Circuit filed on October 28, 2015, Illumina’s counsel, Brenton R. Babcock, Joseph S.
19   Cianfrani, Sheila N. Swaroop, Kerry S. Taylor, Nathanael R. Luman, William R. Zimmerman,
20   and Jonathan E. Bachand, repeated these false statements to the Federal Circuit. Ex. D at 12 (“In
21   particular, Loubinoux reported a 60-80% removal efficiency for azidomethyl groups from
22   phenols using triphenylphosphine” (emphasis added)); id at 33 (“3’-O-azidomethyl protecting
23   group on a nucleotide would have been expected to cleave with lower efficiency than the 60-80%
24   efficiency taught by Loubinoux for removal of azidomethyl groups from phenol” (emphasis
25   added)).
26          229.    These misrepresentations by Illumina’s counsel which conflated yield and
27   efficiency are significant because Illumina’s counsel was falsely representing that the values
28   reported were the maximum achievable reaction conversions for those reactions, when, in reality,
                                                       42
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 44 of 99




 1   these isolated pure product yields represented the theoretical minimum of achievable reaction
 2   conversion. Illumina’s counsel deceptively used this conflation between the maximum
 3   achievable reaction conversion and the minimum achievable reaction conversion to argue that one
 4   of ordinary skill in the art would be deterred from trying an azidomethyl group, as required by the
 5   ’537 Patent, because the maximum reaction conversion (i.e., efficiency) for the removal step was
 6   reported to be too low. As admitted by Dr. Romesberg, these reported values were actually the
 7   theoretical minimum of potential reaction conversion (i.e., yield). Ex. E at 124:6-13 (admitting
 8   Loubinoux reports pure product yield); 137:10-25 (admitting other references report yield, not
 9   reaction efficiency). One of ordinary skill would not have been deterred by these reports, because
10   the actual efficiency of the reaction was likely higher than the reported pure product yields, which
11   were measured after various purification methods that could lead to lost product.
12          230.    Illumina’s counsel, Messrs. Lawler, Babcock, Zimmerman, Luman, Walter, and
13   Mses. Swaroop’s knowledge of the falsity of these representations is supported by the fact that
14   some of the statements conflating yield and efficiency were made in a September 2, 2014 filing,
15   nearly two months after Dr. Romesberg’s July 8, 2014 deposition. Similarly, statements were
16   made by Illumina’s counsel, Messrs. Babcock, Cianfrani, Taylor, Luman, Zimmerman, and
17   Bachand, and Mses. Swaroop in Illumina’s October 28, 2015 Federal Circuit brief after Dr.
18   Romesberg directly acknowledged the difference between yield and efficiency and admitted that
19   none of Illumina’s cited references report reaction efficiency. Moreover, Dr. Romesberg’s
20   deposition was attended by Illumina’s counsel Sheila N. Swaroop and Nathanael R. Luman, as
21   well as a representative from Illumina, Marcus Burch. Furthermore, Dr. Romesberg testified that
22   his declaration was “written by my lawyers at Knobbe Martens.” Ex. E at 14:6-10. Therefore, it
23   is clear that these attorneys understood the important difference between reaction efficiency and
24   reaction yield, and that they were falsely characterizing the references and Dr. Romesberg’s
25   declaration in their September 2, 2014 Motion for Observation and later in the October 28, 2015
26   Federal Circuit brief. Nonetheless, these attorneys made these affirmative misrepresentations
27   with the intent of deceiving the PTAB and Federal Circuit. Messrs. Lawler, Babcock,
28
                                                      43
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 45 of 99




 1   Zimmerman, Luman, Walter, Cianfrani, Taylor, and Bachand and Mses. Swaroop did not perform
 2   their sworn duty of candor and good faith in dealing with the PTAB and Federal Circuit.
 3          231.    Illumina’s counsel’s intentional misrepresentations conflating reaction efficiency
 4   with reaction yield were material to the PTAB’s determination and Federal Circuit’s upholding of
 5   the PTAB’s decision. As evidence, these misrepresentations were specifically cited by the PTAB
 6   in its Final Written Decision:
 7                  In contrast, Patent Owner argues, prior art of record, including the
                    Loubinoux reference, demonstrates that an ordinary artisan would
 8                  have expected Zavgorodny’s azidomethyl group to be removed at a
                    much lower efficiency than required by Tsien’s methods.
 9

10   Ex. G (Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., IPR2013-00517, Paper 87
11   (PTAB Feb. 11, 2015)) at 8 (emphasis added).
12                  As discussed above, moreover, the prior art suggests that an ordinary
                    artisan would not have expected Zavgorodny’s azidomethyl group to
13                  be removed quantitatively, as Tsien requires. We, therefore, agree
14                  with Patent Owner that Petitioner has not shown that an ordinary
                    artisan would have considered it obvious to use Zavgorodny’s
15                  azidomethyl protecting group in Tsien’s sequencing methods.

16
     Id. at 14 (emphasis added).
17
            232.    The Federal Circuit also specifically relied on Illumina’s misrepresentations in
18
     upholding the PTAB’s decision. The Federal Circuit explicitly emphasized that the expectation
19
     of low removal efficiency was fatal to IBS’s challenge because it undermined the only asserted
20
     motivation to combine Tsien or Ju with Zavgorodny:
21                  “[T]he Petition did not provide a specific or credible explanation why
22                  an ordinary artisan would have expected Zavgorodny’s azidomethyl
                    protecting group to meet Tsien’s quantitative deblocking
23                  requirement[.] . . . [This finding] is central to a finding of no
                    motivation to combine. This is because the petitioner’s sole argument
24                  for [motivation to combine] was because it would meet Tsien’s
                    quantitative deblocking requirement.”
25

26   Ex. H (Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359, (Fed. Cir. 2016))
27   at 1368 (emphasis in original).
28
                                                      44
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 46 of 99




 1           233.   In upholding the Board’s decision, the Federal Circuit repeatedly relied on
 2   Illumina’s counsel’s misrepresentation that the cited references, and Loubinoux in particular,
 3   disclosed reaction efficiencies. Id. at 1368 (“Loubinoux, which teaches that azidomethyl methyl
 4   groups are removed from phenols with modest efficiency (60-80% yield). . .” (emphasis added));
 5   id at 1365 (“Loubinoux reports a 60-80% removal efficiency for azidomethyl groups from
 6   phenols using triphenylphosphine. 60-80% removal is not quantitative removal within the
 7   meaning of Tsien and Ju.” (emphasis added)). Relying on Illumina’s counsel’s
 8   misrepresentations, the Federal Circuit upheld the PTAB’s decision, concluding that
 9   “azidomethyl would have been expected to perform inefficiently” in the context of SBS. Id. at
10   1369.
11           234.   Illumina’s misrepresentations concerning the disclosures in Loubinoux were
12   further compounded during Dr. Romesberg’s deposition when he falsely characterized
13   Loubinoux’s references to “unstable phenols” as referring to the intermediate of azidomethyl
14   deprotection. Ex. E at 135:9-12 (“I mean if you look at Loubinoux’s title of his paper, he talks
15   about unstable phenols, because they’re not stable because they’re hydrolyzing in this last step”
16   of azidomethyl deprotection); id. at 133:18-23 (describing the “last step” of azidomethyl
17   deprotection as hydrolysis to the alcohol). Throughout Loubinoux,7 the authors clearly state that
18   the phenol products—not the deprotection intermediates (which are not phenols)—are unstable,
19   and separately referred to the intermediates as “aryloxymethylamines 4 which evolve very rapidly
20   to the corresponding phenol.” See Ex. I (B. Loubinoux, et al., Protection of Phenols by the
21   Azidomethylene Group Application to the Synthesis of Unstable Phenols, 44 TETRAHEDRON 6055
22   (1988)). Furthermore, as admitted by Dr. Romesberg, Loubinoux reports isolated product yield
23   after purification. Id. at 6057 (“Regardless of the reduction method used, they are obtained as
24   pure products with a yield of between 60 and 80%.”) (emphasis added). Dr. Romesberg, having
25   closely reviewed Loubinoux was aware that Loubinoux’s references to “unstable phenols” did not
26
     7
       The version of Loubinoux attached hereto as Exhibit I is the translation of Loubinoux that was
27   filed as Exhibit 1006 in IPR2015-00517 and discussed by Illumina’s counsel, the PTAB, and the
     Federal Circuit.
28
                                                      45
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 47 of 99




 1   describe the deprotection intermediates, but rather described the products themselves. Given the
 2   clarity with which Loubinoux described the “unstable phenols” as the products themselves, the
 3   only plausible basis for Dr. Romesberg’s misrepresentation during his deposition was to avoid the
 4   conclusion that the pure product yields reported in Loubinoux were actually poor proxies for
 5   reaction efficiency, and that the true efficiency of the azidomethyl deprotection was likely to be
 6   much greater. Dr. Romesberg admitted in deposition that difficulty of purification could lead to
 7   yields that are significantly lower than the actual reaction efficiency. Ex. E at 126:11-22.
 8   Throughout Loubinoux’s paper, the products are described as unstable and difficult to purify. By
 9   mischaracterizing Loubinoux’s references to instability of the products, Dr. Romesberg
10   affirmatively sought to avoid the fact that the actual efficiency of azidomethyl deprotection would
11   have been significantly higher than the reported yields, because product would have been lost due
12   to decomposition and difficulty of purification. These affirmative misrepresentations were relied
13   on by the PTAB and Federal Circuit in finding that the removal of azidomethyl from the aliphatic
14   hydroxyl of the nucleotide would be expected to perform less efficiently than it would for those
15   products in Loubinoux.
16            235.   But for these intentional misrepresentations by Illumina’s counsel, the PTAB or
17   Federal Circuit would have held differently, and the ’537 Patent would have been invalidated.
18            236.   The foregoing facts demonstrate that Illumina’s counsel Messrs. Lawler, Babcock,
19   Zimmerman, Luman, Walter, Cianfrani, Taylor, and Bachand and Mses. Swaroop, and possibly
20   others, knowingly and deliberately made material misrepresentations to the PTAB and Federal
21   Circuit with the specific intent to deceive. This is the single most reasonable inference from these
22   facts.
23            237.   These facts also demonstrate that Dr. Romesberg, as well as Illumina’s counsel
24   Messrs. Lawler, Babcock, Zimmerman, Luman, Walter, Cianfrani, Taylor, and Bachand and
25   Mses. Swaroop, and possibly others, engaged in affirmative egregious misconduct towards the
26   PTAB, the PTO, and Federal Circuit.
27

28
                                                       46
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 48 of 99




 1   Illumina’s False Statements Pertaining to the Rigidity and Bulk of the Azidomethyl Group
 2             238.   On January 23, 2018, Illumina’s counsel, Kerry S. Taylor, Michael L. Fuller, and
 3   Nathanael R. Luman filed Illumina’s Patent Owner Preliminary Response in two IPRs filed by
 4   CGI. See Ex. J (Complete Genomics, Inc. v. Illumina Cambridge Ltd., IPR2017-02172, Paper 6
 5   (PTAB Jan. 23, 2018)), and Ex. K (Complete Genomics, Inc. v. Illumina Cambridge Ltd.,
 6   IPR2017-02174, Paper 6 (PTAB Jan. 23, 2018)). These Patent Owner Preliminary Responses
 7   were supported by a declaration from Illumina’s expert, Dr. Floyd Romesberg. Ex. L (Complete
 8   Genomics, Inc. v. Illumina Cambridge Ltd., IPR2017-02174, Ex. 2024. (PTAB Jan. 23, 2018)).
 9   In these filings both Illumina’s counsel and Dr. Romesberg made false statements regarding the
10   flexibility and shape of the 3’-azidomethyl group that is claimed by the ’537 Patent.
11             239.   As discussed in more detail below, the falsity of these statements and Dr.
12   Romesberg’s knowledge of this falsehood can be proven by other sworn statements in his expert
13   declarations, exhibits cited in his expert declarations, which he specifically reviewed in drafting
14   his declarations, and the fundamental chemistry knowledge within his capacity as a testifying
15   expert.
16             240.   In his declarations, Dr. Romesberg falsely stated that the azidomethyl group is
17   “linear and rigid” and falsely contrasted the azidomethyl group to the 3’-moieties of Metzker, a
18   reference pertinent to these IPR petitions, which he characterized as “provid[ing] significant
19   flexibility and adaptability.”
20                    Thus, the Hovinen and Metzker 3’-moieties provides [sic] significant
                      flexibility and adaptability to adopt configurations compatible with
21                    the geometry of the polymerase active site. The incorporability of
                      these 3’-moieties would not lead a person of ordinary skill in the art to
22
                      look to the linear and rigid azidomethyl group as a similarly suitable
23                    polymerase substrate.

24
     Ex. L at ¶ 27.
25
               241.   Dr. Romesberg further provided a figure that falsely contrasts the “linear and
26
     rigid” 3’-O-azidomethyl group specifically to the “flexible and adaptable” 3’-O-allyl group of
27
     Metzker.
28
                                                         47
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                              Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 49 of 99




 1

 2

 3

 4

 5

 6

 7
     Id. at ¶ 26 (adapted from figure).
 8
             242.   Dr. Romesberg’s representation that 3’-O-azidomethyl group is “linear and rigid”
 9
     while the entire 3’-O-allyl group is “flexible and adaptable” is plainly false,8 which Dr.
10
     Romesberg should have known, and indeed does know, as he had been a professor in the
11
     Department of Chemistry at the Scripps Research Institute for more than 15 years. See Ex. M
12
     (Curriculum Vitae of Floyd Romesberg, filed in IPR2017-02174).
13
             243.   As shown in Figure 1 below, both the 3’-O-azidomethyl group and the 3’-O-allyl
14
     group have the same number of rotatable bonds, allowing for substantially the same degree of
15
     flexibility.
16

17

18

19

20

21

22

23
     Figure 1: Flexible and rigid portions of the 3’-O-azidomethyl and 3’-O-allyl nucleotides.
24

25
     8
26     In the figure provided by Dr. Romesberg and Illumina’s counsel, the entire 3’-O-allyl group is
     circled in green and denoted “flexible and adaptable.” Yet, as described in greater detail, the
27   olefin (–HC=CH2) portion of the 3’-O-allyl group is rigid in a similar manner to the azide portion
     of the 3’-O-azidomethyl group.
28
                                                       48
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 50 of 99




 1          244.    As shown in Figure 1, the rotatable bonds on the 3’-O-azidomethyl and 3’-O-allyl
 2   groups are the two single bonds with green arrows depicting the axis of rotation about the bond.
 3   In addition, the C-O single bond of the nucleotide can also rotate around its bond axis, as
 4   indicated by the blue arrows in Figure 1. Thus, Figure 1 shows that the 3’-O-azidomethyl group
 5   and the 3’-O-allyl group each have the same number of rotatable single bonds in exactly the same
 6   portion of the molecule. Each molecule also has a rigid portion (i.e., the azide of azidomethyl and
 7   the olefin of the allyl group), depicted above as the portions of the molecules within the red
 8   perimeter. Furthermore, these rigid portions of the molecule (i.e., the azide9 and olefin,10
 9   respectively) are located on the same portion of the molecule. The single bonds in each molecule
10   allow the two 3’-protecting groups to exhibit nearly identical degrees of flexibility, allowing both
11   molecules to orient their respective rigid portions in the same manner. Therefore, Dr.
12   Romesberg’s assertion that the 3’-O-allyl group is “flexible and adaptable,” while the
13   azidomethyl is “rigid” is patently false.
14          245.    Statements from Dr. Romesberg’s own declaration prove that Dr. Romesberg
15   knew that these representations regarding the flexibility and adaptability of the 3’-O-azidomethyl
16   group and the 3’-O-allyl were false:
17                  Hovenin expressly designed nucleotide analogs to have a flexible 3’-
                    moeity to adapt to the shape of the polymerase active site. This is
18                  reflected in the Figure by the majority of the bonds being represented
                    as ‘single bonds’ with single lines. All of these substituents have
19
                    significantly more ability to bend and rotate to adopt different
20                  shapes.

21

22
     9
       Although the simplified Lewis Structure shown in Figure 1 shows one possible resonance
23   structure of the azido having formal positive and negative charges, it was widely understood at
24   the time that no one Lewis Structure could adequately represent the charge distribution over the
     azide. In fact, each nitrogen on the azide bears a partial positive or partial negative charge
25   distribution, rather than a single full formal charge. Moreover, the alkyl azides themselves are
     uncharged (i.e., the azide portion of the molecule is neutral, holding no net charge.
26
     10
       Although the C-H single bonds of the olefin may allow for rotation about the C-H axis, such
27   rotation does not change the relative orientation of the hydrogen and carbon atoms of the olefin.
     Thus, the whole olefin (–HC=CH2) is effectively rigid in the same manner as the azide.
28
                                                       49
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 51 of 99




 1   Ex. L at ¶ 27 (acknowledging the ability for single bonds to rotate, thereby imparting flexibility to
 2   the molecule (emphasis added)).
 3                  The bonds that connect the three N atoms are not free to bend (this is
                    often indicated by drawing the azido group as either N-–N+≡N or –
 4                  N=N=N, with the two “double bonds” of the later [sic] representation
                    intended to reflect its inability to bend).
 5

 6   Id. at ¶ 25 (acknowledging the restricted flexibility of double bonds (emphasis added)). Thus, it
 7   is clear that Dr. Romesberg understands the fundamental principal that single bonds can rotate,
 8   imparting flexibility, and double bonds cannot, creating areas of rigidity within a molecule.
 9   Therefore, Dr. Romesberg understood that his assertions that the 3’-O-allyl group is “flexible and
10   adaptable,” while the azidomethyl is “rigid” were patently false. Nonetheless, Dr. Romesberg
11   made these assertions with the specific intent of affirmatively misleading the PTAB.
12          246.    Furthermore, Dr. Romesberg’s knowledge of the falsity of these representations
13   regarding the flexibility and adaptability of the 3’-O-azidomethyl group and the 3’-O-allyl is
14   supported by basic tenants of organic chemistry that are taught in introductory courses. Dr.
15   Romesberg had been a Professor in the Department of Chemistry at the Scripps Research
16   Institute, an elite graduate institution, for more than 15 years and was well aware of these basic
17   tenants of organic chemistry.
18          247.    For example, an introductory organic chemistry textbook from the year 2000 (i.e.,
19   before the priority date of the ’537 and ’200 Patents), explains in the early chapters that “single
20   bonds” between atoms are generally free to rotate about the axis of the bond, while “double
21   bonds” and “triple bonds” are not able to rotate and their bond axis.
22

23

24

25

26
     Ex. N (Excerpts from F.A. Carey, Organic Chemistry 117 (4th Ed. 2000)) at 117.
27

28
                                                       50
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 52 of 99




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Id. at 172.

13           248.   Moreover, the same or similar statements were made by Illumina’s counsel, Kerry

14   S. Taylor, Michael L. Fuller, and Nathanael R. Luman, in Illumina’s Patent Owner Preliminary

15   Response. See, e.g., Ex. K at 31-35; Ex. J at 36-40.

16           249.   Under 37 C.F.R. § 42.11(a) “[p]arties and individuals involved in the proceeding

17   have a duty of candor and good faith to the Office during the course of a proceeding.” This duty

18   applies to parties and individuals during inter partes review proceedings. See 37 C.F.R. § 42.2.

19   See also 37 C.F.R. § 1.555 (“However, the duties of candor, good faith, and disclosure have not

20   been complied with if any fraud on the Office was practiced or attempted or the duty of disclosure

21   was violated through bad faith or intentional misconduct by, or on behalf of, the patent owner in

22   the reexamination proceeding.”).

23           250.   Kerry S. Taylor holds a Ph.D. in Biochemistry and Molecular Biology from the

24   University of Chicago and a B.S. in Chemistry from Wheaton College; Michael L. Fuller holds a

25   M.S. and B.S. in Biology from the University of California, Los Angeles; Nathanael R. Luman

26   holds a Ph.D. and B.S. in Chemistry from Boston University and Grove City College,

27   respectively. See Ex. O (Professional Profile of Kerry Taylor,

28   https://www.knobbe.com/attorneys/kerry-taylor), Ex. P (Professional Profile of Michael Fuller,

                                                      51
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 53 of 99




 1   https://www.knobbe.com/attorneys/mike-fuller), and Ex. Q (Professional Profile of Nathanael
 2   Luman, https://www.knobbe.com/attorneys/nate-luman). The falsity of Dr. Romesberg’s
 3   representations and the statements in the Patent Owner Preliminary Response would have been
 4   known to all three attorneys given their high academic achievement in chemistry and related
 5   sciences. Nonetheless, these attorneys made these affirmative misrepresentations with the intent
 6   of deceiving the PTAB. Messrs. Taylor, Fuller, and Luman did not perform their sworn duty of
 7   candor and good faith in dealing with the PTAB.
 8          251.    Dr. Romesberg and Illumina’s counsel’s intentional misrepresentations regarding
 9   the flexibility and adaptability of the 3’-O-azidomethyl group and the 3’-O-allyl were material to
10   the PTAB’s denial of institution of CGI’s IPR. As evidence, these misrepresentations were
11   specifically cited by the PTAB in its Decision Denying Institution:
12                  As Patent Owner’s expert Dr. Romesberg explains, a small size is not
                    predictive of incorporation: “Metzker demonstrated that a nucleotide
13                  analog with a small 3’-O-acyl group was not incorporated, while that
                    with a small 3’-O-allyl group was incorporated.” Ex. 2024, ¶ 31
14
                    (citing Ex. 1541 (Metzker), 4263, 4265). Accordingly, Dr.
15                  Romesberg testifies that “[t]he rigid steric bulk of the 3’-O-
                    azidomethyl group would have discouraged a person of ordinary
16                  skill in the art from using [that] group as a substrate to be
                    incorporated by a polymerase.” Ex. 2024, ¶ 31. … The evidence
17                  cited by Petitioner shows, compared to azidomethyl, substantially non-
                    polar blocking moieties with longer and flexible arms designed to keep
18
                    the bulkier groups away from the catalytic center of the polymerase.
19                  See Ex. 1527, 212–13; Prelim. Resp. 33–34 (annotated drawings from
                    Metzker); Ex. 2024, ¶¶ 24–27 (“The linear and rigid shape of an
20                  azido group is expected to behave very differently than the flexible
                    and adaptable 3’-moieites that Hovinen and Metzker reported
21                  were incorporated”). We are, thus, not persuaded the structures
22                  cited by Petitioner would have been predictive of the behavior of
                    a 3’-azidomethyl substitution at the active site.
23
     See, e.g., Ex. R (Complete Genomics, Inc. et al v. Illumina Cambridge Ltd. et al., IPR2017-
24
     02174, Paper 20, (PTAB April 20, 2018)) at 35-36 (emphasis added).
25
            252.    But for these intentional misrepresentations by Illumina’s expert and counsel,
26
     alone, or in combination with the other misrepresentations identified herein, CGI’s IPRs would
27
     have been instituted, and the ’537 Patent would have been invalidated.
28
                                                      52
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 54 of 99




 1          253.    The foregoing facts demonstrate that Dr. Romesberg, as well as Illumina’s
 2   counsel, Messrs. Taylor, Fuller, and Luman, and possibly others, knowingly and deliberately
 3   made material misrepresentations to the PTAB with the specific intent to deceive. This is the
 4   single most reasonable inference from these facts.
 5          254.    These facts also demonstrate that Dr. Romesberg, as well as Illumina’s counsel,
 6   Messrs. Taylor, Fuller, and Luman, and possibly others, engaged in affirmative egregious
 7   misconduct towards the PTAB and the PTO.
 8                  Illumina’s Misleading Characterization of the Boyer Reference

 9                                 with Respect to the Sterics of AZT

10          255.    On January 23, 2018, Illumina’s counsel, Kerry S. Taylor, Michael L. Fuller, and
11   Nathanael R. Luman filed Illumina’s Patent Owner Preliminary Response in two IPRs filed by
12   CGI. See Exs. J, K. These Patent Owner Preliminary Responses were supported by a declaration
13   from Illumina’s expert, Dr. Floyd Romesberg. See Ex. L. In these filings, both Illumina’s
14   counsel and Dr. Romesberg made misleading characterizations of the teachings of a reference,
15   Boyer.11
16          256.    The ’537 Patent requires “incorporating” a “nucleotide or nucleoside molecule”
17   into a “nucleic acid molecule.” See U.S. Pat. No. 7,566,537 at claim 1. In opposing CGI’s IPRs
18   regarding the ’537 Patent, Illumina’s counsel, Messrs. Taylor, Fuller, and Luman, argued that
19   there was no motivation in the art to use an azidomethyl group (which is also required by the
20   claims of the ’537 Patent) because there was no expectation that it could be incorporated by a
21   polymerase. See Ex. K at 30 (“There was no motivation to use an azidomethyl group in Dower’s
22   sequencing methods because there was no expectation of efficient and accurate polymerase
23   incorporation”); Ex. J at 36 (same). In making this argument, Illumina’s counsel and Dr.
24   Romesberg mischaracterized the teachings of the Boyer reference.
25

26
     11
       P.L. Boyer, et al., Selective Excision of AZTMP by Drug-Resistant Human Immunodeficiency
27   Virus Reverse Transcrptase, J. Virology, 75:4832-4842 (2001), hereinafter “Boyer,” attached
     hereto as Ex. S.
28
                                                      53
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 55 of 99




 1          257.    As discussed in more detail below, the falsity of these statements and knowledge
 2   of this falsehood can be proven simply by reading the face of Boyer.
 3          258.    The Boyer reference studied AZT, a common HIV/AIDS medication that is similar
 4   to the nucleotides claimed by the ’537 and ’200 Patents, except that AZT contains a 3’-azide
 5   rather than a 3’-O-azidomethyl, among other differences. Illumina’s counsel explained this in the
 6   Patent Owner Preliminary Response, including via the following figure:
 7

 8

 9

10

11

12

13

14

15
     Ex. K at 36 (stating that “The 3’-O-azidomethyl protecting group contains an extra oxygen atom,
16
     an extra carbon atom, and two extra hydrogen atoms than the 3’-azido group
17
     of AZT”).
18
            259.    Illumina’s counsel then mischaracterized Boyer, arguing that the extra atoms of
19
     the 3’-O-azidomethyl, i.e., –O–CH2, would prevent a polymerase from incorporating the ’3-O-
20
     azidomethyl nucleotide, even though a polymerase can incorporate AZT. Specifically, Illumina’s
21
     counsel stated that “Boyer explains that incorporation of AZT results in ‘the distance between
22
     D185 and the first and second azido nitrogens [to be] less than the sum of the van der Waals
23
     radii.’ Thus, AZT incorporation essentially overstuffs the polymerase12 active site with the
24

25
     12
       Boyer’s studies were directed at the relationship between AZT and the HIV Reverse
26   Transcriptase enzyme, which performs a similar function to DNA polymerase. Whereas DNA
     polymerase uses a DNA template to generate a new DNA strand, HIV Reverse Transcriptase uses
27   an RNA template to generate a new DNA strand. However, as Illumina characterized Boyer’s
     teaching with respect to “polymerase” in their papers, the same nomenclature is adopted herein.
28
                                                     54
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 56 of 99




 1   steric bulk of the linear and rigid 3’-azido group.” Ex. K at 37 (emphasis added) (quoting Ex. S
 2   at 4838 (description of Fig. 3)).
 3          260.    Based on the misleading characterization that the incorporation of AZT
 4   “essentially overstuffs the polymerase active site,” Illumina’s counsel concluded that a person of
 5   ordinary skill would not expect the claimed 3’-O-azidomethyl to be incorporated because it has
 6   even more atoms than AZT: “BGI does not explain where within the active site the extra
 7   oxygen atom, carbon atom, and two hydrogen atoms would be expected to fit.” Ex. K at 37
 8   (emphasis added).
 9          261.    Illumina’s counsel’s presentation of Boyer is plainly false and is a gross
10   mischaracterization for several reasons. First, Boyer indicates that it was widely understood at
11   the time that AZT inhibited replication of HIV because wild-type HIV reverse transcriptase
12   readily incorporates AZT into the growing nucleotide chain. In fact, the purpose of Boyer’s
13   paper was to investigate HIV resistance caused by mutations in the reverse transcriptase that
14   allow the enzyme to excise AZT from the nucleic acid strand after incorporation. Thus, both the
15   wild-type and mutant enzymes discussed in Boyer’s paper effectively incorporate AZT into the
16   growing DNA strand, and Boyer focuses on how the mutations in the enzyme help the virus to get
17   rid of AZT after incorporation.
18          262.    Second, Illumina’s counsel omitted a key passage that teaches the exact opposite
19   of what Illumina’s counsel ascribed to Boyer (i.e., that AZT “overstuffs” the active site of the
20   polymerase during incorporation thereby teaching away from azidomethyl): Boyer explicitly
21   states that “[t]he azido group of AZT appears to not interfere substantially with the binding
22   of AZT[triphosphate] at the N site or its incorporation into DNA.” Ex. S at 4839 (emphasis
23   added). This omitted passage teaches that the azide of AZT does “not interfere substantially”
24   with AZT’s “incorporation of into DNA,” thereby demonstrating that Illumina’s suggestion that
25   the azide of AZT “overstuffs” the active site of the polymerase during incorporation is false.
26   Thus, Boyer does not teach that the azide of AZT causes steric problems during incorporation, as
27   suggested by Illumina; rather, Boyer explicitly teaches that AZT is readily incorporated with
28   minimal steric inhibition.
                                                       55
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 57 of 99




 1          263.    Third, the passage cited by Illumina’s counsel, i.e., the description of Fig. 3 in
 2   Boyer describing a steric clash between AZT and the enzyme active site, is wholly irrelevant to
 3   the process of nucleotide incorporation because it refers to an AZT molecule which had already
 4   been incorporated into a growing nucleic acid strand. Ex. S at 4838. Illumina misrepresented
 5   the teachings of Boyer by citing this passage and suggesting that the steric clash described in
 6   Boyer was relevant to the incorporation process required by the challenged claims. Rather, the
 7   passage cited by Illumina discusses steric interactions that occur well after incorporation is
 8   completed, and is not relevant to the incorporation process required by the patent claims.
 9          264.    Moreover, the quoted description of Fig. 3 refers to steric conflict in the “P site,”
10   or “priming site” that holds the growing nucleic acid, which Boyer contrasts with the “N site,” or
11   “nucleotide binding site” that holds the incoming nucleotide during incorporation. Ex. S at 4838
12   (Fig. 3), 4833 (defining these two active sites). Illumina’s counsel misleadingly conflated these
13   two active sites, describing them as one. See Ex. K at 37. Boyer teaches that there is a steric
14   clash at the “P site”—after AZT has already been incorporated—but there is no such steric clash
15   at the “N site” that affects the incorporation process.
16          265.    Thus, Illumina deceptively used Boyer’s disclosure of post-incorporation steric
17   conflict at the “P site” to argue that a person of ordinary skill would believe that the 3’-O-
18   azidomethyl group claimed by the ’537 Patent would interfere with the “active site” of the
19   polymerase, preventing incorporation, because azidomethyl is larger than the azide of AZT. This
20   argument (1) intentionally omitted the fact that the described steric conflict at the “P site” occurs
21   post-incorporation, (2) intentionally omitted the important distinction between the “P site” and the
22   “N site” of the polymerase, and (3) intentionally omitted Boyer’s specific teaching that “[t]he
23   azido group of AZT appears to not interfere substantially with the binding of AZT[triphosphate]
24   at the N site or its incorporation into DNA.” See Ex. S at 4839.
25          266.    Illumina’s expert, Dr. Romesberg, made the same or similar misrepresentations in
26   support of Illumina’s Patent Owner Preliminary Response. See Ex. L at ¶¶ 29-31.
27          267.    Each of Messrs. Taylor, Fuller, and Luman, and Dr. Romesberg, thoroughly
28   reviewed and studied the Boyer reference in drafting Illumina’s Patent Owner’s Preliminary
                                                     56
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 58 of 99




 1   Responses and supporting declarations. Given their high academic achievement in the relevant
 2   sciences, and Dr. Romesberg’s industry expertise, these individuals would have known that their
 3   characterization of Boyer was false and misleading. They would have understood that Boyer
 4   describes post-incorporation steric conflict and would have understood the difference between the
 5   two different active sites of Boyer’s polymerase. Indeed, so much can be ascertained by simply
 6   reading Boyer. Nonetheless, these individuals made these affirmative misrepresentations with the
 7   intent of deceiving the PTAB. Moreover, Messrs. Taylor, Fuller, and Luman did not perform
 8   their sworn duty of candor and good faith in dealing with the PTAB.
 9          268.    Dr. Romesberg and Illumina’s counsel’s intentional misrepresentations regarding
10   the teachings of Boyer with respect to the sterics of AZT were material to the PTAB’s denial of
11   institution of CGI’s IPRs.13 As evidence, the PTAB specifically quoted Boyer and used it to
12

13
     13
14      Illumina’s mischaracterization of Boyer was not the only misrepresentation made by Illumina
     with respect to the polymerase active site. In Illumina’s Patent Owner Preliminary Response in
15   IPR2017-02174, Illumina’s counsel falsely asserted that “specific evidence from the scientific
     literature” taught that the azide in the azidomethyl group was “expected to react with nucleophiles
16   within the localized environment of the polymerase active site.” Ex. K at 47; see also id. at 47-
17   49. Yet, in the prior IPR, Dr. Romesberg admitted in deposition that the only support for this
     assertion was a single speculative statement in a 1995 paper by Canard, he knew of no other
18   evidence to support this argument, and the Canard paper itself provides absolutely no evidence of
     such reactivity. See Ex. E at 85:7-86:8; see also Ex. T (B. Canard, et al., Catalytic Editing
19   Properties of DNA Polymerases, 92 PROC. NATL. ACAD. SCI. USA 10859-10863 (1995)) at
     10863. Dr. Romesberg even admitted that he would be “suspicious” of Carnard’s speculation
20
     because it did not accurately represent known the chemical reactivity of azides. Ex. E at 81:21-
21   82:12. Furthermore, Canard’s speculation is based on reports of AZT being metabolized to the
     3’-amino analogue. Ex. T at 10863. It was widely reported prior to 2002 that this metabolism
22   was caused by oxidative enzymes in the liver, with no mention of polymerase reactivity. See,
     e.g., Ex. U (S. Fayz & T. Inaba, Zidovudine Azido-Reductase in Human Liver Microsomes:
23   Activation by Ethacrynic Acid, Dipyridamole, and Indomethicin and Inhibition by Human
     Immunodecifiency Virus Protease, 42 ANTIMICROBIAL AGENTS & CHEMOTHERAPY 1654-1658
24
     (1998)); Ex. V (E.M. Cretton et al., Catabolism of 3’-Azido-3’-deoxythymidine in Hepatocytes
25   and Liver Microsomes with Evidence of formation of 3’-Amino-3’-deoxythymidine, a Highly
     Toxic Catabolite for Human Bone Marrow Cells, 39 MOL. PHARMACOL. 258-266 (1990)); Ex. W
26   (X.-R. Pan Zhou, et al., Role of Human Liver P450s and Cycochrome b5 in the Reductive
     Metabolism of 3’-Azido-3’-deoxythymidine (AZT) to 3’-Amine-3’-deoxythymidine, 55 Biochem.
27   Pharmacol. 757-766 (1998)). Nevertheless, Illumina reasserted this mischaracterization of the
     prior art to the PTAB in IPR2017-02174.
28
                                                      57
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 59 of 99




 1   conclude that Boyer’s disclosure would lead a person of ordinary skill in the art to expect
 2   azidomethyl to be too “bulky” for incorporation:
 3                  More specifically, Patent Owner cites Boyer’s study in 2001, finding:
 4                           when AZT is incorporated, the AZT interferes with
                             the formation of the closed ternary complex [of the
 5                           polymerase]. We believe that the problem is steric
                             and that the large azido group interferes with either
 6
                             the ability of AZT to occupy the P [portion of the
 7                           active] site, or the ability of the incoming dNTP to
                             enter the N [portion of the active] site, or both.
 8
                    Thus, while some polymerases might incorporate AZT, the size and
 9                  steric bulk of the N3 moiety alone is described as fully occupying the
                    enzyme active site. Ex. 2024, ¶ 29. Petitioner does not explain
10                  adequately why, at the time of the invention, the larger azidomethyl
11                  moiety (which includes, in addition to the three linear nitrogen atoms,
                    an extra oxygen, carbon, and two hydrogen atoms) would have been
12                  expected to fit within the active site.

13   Ex. R at 34-35.
14          269.    But for these intentional misrepresentations by Illumina’s expert and counsel,
15   alone, or in combination with the other misrepresentations identified herein, CGI’s IPRs would
16   have been instituted, and the ’537 Patent would have been invalidated.
17          270.    The foregoing facts demonstrate that Dr. Romesberg, as well as Illumina’s
18   counsel, Messrs. Taylor, Fuller, and Luman, and possibly others, knowingly and deliberately
19   made material misrepresentations to the PTAB with the specific intent to deceive. This is the
20   single most reasonable inference from these facts.
21          271.    These facts also demonstrate that Dr. Romesberg, as well as Illumina’s counsel,
22   Messrs. Taylor, Fuller, and Luman, and possibly others, engaged in affirmative egregious
23   misconduct towards the PTAB and the PTO.
24   False Statements Regarding Cleavage of the Phosphate-Ester-Backbone of DNA by Amines
25          272.    On January 23, 2018, Illumina’s counsel, Kerry S. Taylor, Michael L. Fuller, and
26   Nathanael R. Luman filed Illumina’s Patent Owner Preliminary Response in two IPRs filed by
27   CGI. See Exs. J, K. In these Patent Owner Preliminary Responses Illumina’s counsel made false
28
                                                        58
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 60 of 99




 1   statements regarding the cleavage of DNA’s phosphate-ester-backbone by amino groups attached
 2   to nucleotides.
 3          273.       The individual nucleotides that compose a strand of DNA, or other nucleic acids,
 4   are connected together by what is referred to as a “phosphate-ester-backbone,” or phosphodiester
 5   linkage. This phosphate-ester-backbone connects the 3’ carbon of one nucleotide’s 5-carbon
 6   sugar to the 5’ carbon of the next nucleotide’s 5-carbon sugar. This is exemplified below in
 7   Figure 2.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   Figure 2: Phosphate-ester-backbone. Phosphodiester groups circled in blue; sugars circled in red

22   with 3’ and 5’ carbons labeled.

23          274.       In opposing CGI’s IPRs regarding the ’537 Patent, Illumina’s counsel, Messrs.

24   Taylor, Fuller, and Luman, argued that there was no motivation in the art to use an azidomethyl

25   group, as required by claims of the ’537 Patent, because removal of the azidomethyl group, which

26   is also required by the ’537 Patent, would produce an intermediate containing an amino group,

27   i.e., -NH2, which would cleave the phosphate-ester-backbone of DNA, degrading the nucleic acid

28   strand in question. Specifically, Illumina’s counsel stated that “[e]vidence available at the time of
                                                        59
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 61 of 99




 1   Illumina’s invention indicated that this amine formation would not have been expected to be mild
 2   for Dower’s SBS method because nucleotides having amino groups were taught as
 3   undergoing an intramolecular reaction that spontaneously attacks and cleaves the
 4   phosphate ester backbone of DNA.” See Ex. K at 42; see also Ex. J at 47 (same). Illumina’s
 5   counsel thereafter mischaracterized a reference, Stanton,14 stating that its disclosure would
 6   discourage the use of the 3’-O-azidomethyl group, as required by the ’537 Patent, because
 7   Stanton “explains that the amine group formed by the reaction of a phosphine with an azido group
 8   would cleave the phosphate ester backbone of DNA, which would degrade DNA.” Ex. K at 43.
 9   Illumina’s counsel then concluded that “[i]t therefore stands unrebutted that phosphine
10   deblocking of an azidomethyl group was expected to cleave the backbone phosphate ester
11   linkages in DNA, which would not have motivated a POSITA to use an azidomethyl group
12   because it would not have been expected to meet Dower’s “mild” deblocking criteria. A
13   POSITA would have been discouraged from using an azidomethyl group due to this evidence of
14   cleavage of the DNA backbone.” Id. (emphasis in original).
15          275.    Illumina’s counsel’s characterization and resulting conclusion is plainly false and
16   misleading, which Messrs. Taylor, Fuller, and Luman would have known from thoroughly
17   reviewing Stanton, in addition to other exhibits which they cited in Illumina’s Patent Owner
18   Preliminary Response that support the opposite conclusion.
19          276.    First, Illumina’s counsels’ quotation from Stanton misleadingly omitted the
20   reference to “(Scheme 11),” which refers to a series of figures on the following page of Stanton.
21   Compare id. at 43 (Illumina’s POPR), with Ex. X at 85 (including the words “(Scheme 11),” in
22   the same passage which Illumina’s counsel “quoted.”). Counsels’ deliberate omission of this
23   reference from its quotation of Stanton is deceptive because a review of Scheme 11 shows amino
24   groups attached to either the 2’ or 4’ carbon cleaving the phosphodiester linkage which connects
25   the 3’ carbon to the next nucleotide (see Ex. X at 85-86); it does not show any examples where an
26

27   14
        Vincent P. Stanton, et al., WO 02/21098 A2 (published Sept. 5, 2000), hereinafter “Stanton,”
     attached hereto as Ex. X.
28
                                                       60
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 62 of 99




 1   amino group attached to the 3’ carbon cleaves the phosphodiester linkage between the 5’ carbon
 2   and the previous nucleotide, as Illumina’s counsel suggested. Moreover, while Stanton discloses
 3   scores of molecules specifically designed for effecting the site-specific cleavage of the phosphate-
 4   ester-backbone of DNA through a variety of mechanisms, it does not disclose a single example
 5   where a 3’ amino group cleaves the linkage leading to the previous nucleotide, as Illumina’s
 6   counsel argued.
 7          277.    This mischaracterization of Stanton is critical. From a simple review of Stanton,
 8   Illumina’s counsel would have known that its disclosure was being mischaracterized, and indeed
 9   deliberately mischaracterized it with the specific intent of deceiving the PTAB, as evidenced by
10   Illumina’s deliberate omission of the words “(Scheme 11)” while quoting Stanton.
11          278.    Second, several exhibits which Illumina’s counsel cited in the Patent Owner
12   Preliminary Response demonstrated successful incorporation of nucleotide analogues having
13   amino groups attached to the 3’ carbon, none of which reported cleavage of the phosphate-ester-
14   backbone. These exhibits thus disclosed exactly what counsel argued Stanton taught away from.
15   For example, Illumina’s counsel cited to Canard which demonstrated the incorporation of a
16   nucleotide having an amino group at the 3’ position, and reported no cleavage of the phosphate-
17   ester-backbone. See, e.g., Ex. K at 47 (citing Canard); see Ex. T at, e.g., 10862 (“FIG. 5.
18   Incorporation of 3’-amd-dTTP and 3’-NH2-dTTP.”). Moreover, Canard included the following
19   figure, clearly depicting a nucleotide with a 3’ amino (i.e., NH2) group, which Illumina’s counsel
20   would have seen during their study of Canard.
21

22

23

24

25

26
     Ex. T at 10860.
27

28
                                                      61
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 63 of 99




 1           279.    Illumina’s counsel also cited Hovinen,15 which similarly demonstrated
 2   incorporation of nucleotides having 3’ amino groups, and likewise reported no cleavage of the
 3   phosphate-ester-backbone. See, e.g., Ex. K at 33-34 (citing Hovinen); see Ex. Y at, e.g., 213 (“It
 4   is clearly seen that 3’-O-(ω-aminoalkoxymethy1)thymidine 5’-triphosphates 10a-c as well as
 5   their analogues [incorporate].” (emphasis added)). Hovinen also included the following diagram
 6   of what it labeled molecules 10a-c, containing a 3’ amino (i.e., NH2) group, which Illumina’s
 7   counsel would have seen during their study of Hovinen.
 8

 9

10

11

12

13   Ex. Y at 212. Molecules 10a-c are three different modified nucleotides, each having an amine-
14   containing group at the end of alkoxymethyl arms of different lengths attached at the 3’ position.
15   Id. Each of these molecules was shown to be incorporated by Hovinen. Id. at 213.
16           280.    Moreover, Illumina’s counsel even highlighted one of Hovinen’s 3’-amino
17   containing nucleotides in the Patent Owner Preliminary Response, inserting an annotated diagram
18   of this nucleotide.16
19

20

21
     15
       J. Hovinen, et al., Synthesis of 3’-O-(ω-Aminoalkoxymethyl)thymidine 5’-Triphosphates,
22   Terminators of DNA Synthesis that Enable 3’-Labelling, 1 J. CHEM. SOC. PERKIN TRANS. 211-217
     (1994), hereinafter “Hovinen,” attached hereto as Ex. Y.
23
     16
       Illumina’s counsel similarly relied on M.L. Metzker, et al., Termination of DNA synthesis by
24
     novel 3’-modified-deoxyribonucleoside 5’-triphosphates, 22 NUCLEIC ACIDS RES. 4259-4267
25   (1994) (attached hereto as Ex. Z), which discloses the attempted incorporation of 2’-Deoxy-3’-O-
     (2-aminobenzoyl)adenosine-5’-triphosphate, another compound having an amine-containing
26   group at the 3’-position of a nucleotide. Although Metzker does not report successful
     incorporation of this group, Metzker’s reported attempt undermines Illumina’s assertion that one
27   of skill would be discouraged from using compounds having amine-containing groups at the 3’-
     position because they expect amines at the 3’-position to cleave the DNA backbone.
28
                                                      62
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 64 of 99




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   See Ex. K at 34.

14          281.    As shown, Illumina’s counsel repeatedly cited to these, and other references which

15   clearly disclosed the incorporation of nucleotides containing 3’ amino groups, none of which

16   reported cleavage of the phosphate-ester-backbone of DNA. Given their high academic

17   achievement and thorough review of Stanton and these other references, Illumina’s counsel

18   clearly knew that their characterization of Stanton was misleading and that their ensuing

19   arguments were false and unsupported. Nonetheless, Illumina’s counsel, Kerry S. Taylor,

20   Michael L. Fuller, and Nathanael R. Luman, made these false representations and arguments with

21   the specific intent of affirmatively misleading the PTAB. Messrs. Taylor, Fuller, and Luman did

22   not perform their sworn duty of candor and good faith in dealing with the PTAB.

23          282.    Tellingly, this argument regarding Stanton and the alleged cleavage of the

24   phosphate-ester-backbone by nucleotides containing 3’-amino groups is not supported by a

25   declaration from Illumina’s expert, suggesting that this deceptive and clearly false argument was

26   conceived of by Illumina’s counsel. The fact that Illumina’s argument was not supported by

27   expert testimony is further evidence that Illumina’s counsel knew of its falsity, but proceeded

28   anyway with the specific intent of deceiving the PTAB.
                                                      63
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 65 of 99




 1           283.   Illumina’s counsel’s intentional misrepresentations about Stanton’s disclosure and
 2   the cleavage of the phosphate-ester-backbone by 3’-amino groups were material to the PTAB’s
 3   denial of institution of CGI’s IPR. As evidence, these misrepresentations were specifically cited
 4   by the PTAB in its Decision Denying Institution:
 5                  And, even as to this less effective treatment, Patent Owner provides
                    evidence that phosphine deblocking conditions produce amines that
 6                  can harm DNA molecules. [citing Stanton].
 7                                                   ***
                    Petitioner proposes it would have been obvious to use TCEP (tris(2-
 8                  carboxyethyl)-phosphine)as the reducing agent. Patent Owner,
                    however, presents argument and evidence to the contrary. Citing
 9
                    Stanton, Patent Owner argues “the amine group formed by the
10                  reaction of a phosphine with an azido group would cleave the
                    phosphate ester backbone of DNA.” Prelim. Resp. 43. More
11                  specifically, Stanton teaches: [quoting Stanton].

12                                                   ***
                    On this record, we are persuaded this evidence is yet another factor
13                  that would have discouraged the ordinarily skilled person from
                    pursuing the modification of the prior art proposed by Petitioner…
14

15   See, e.g., Ex. R at 32-33 (emphasis added).

16           284.   But for these intentional misrepresentations by Illumina’s counsel, alone, or in

17   combination with the other misrepresentations identified herein, CGI’s IPRs would have been

18   instituted, and the ’537 Patent would have been invalidated.

19           285.   The foregoing facts demonstrate that Illumina’s counsel, Messrs. Taylor, Fuller,

20   and Luman, and possibly others, knowingly and deliberately made material misrepresentations to

21   the PTAB with the specific intent to deceive. This is the single most reasonable inference from

22   these facts.

23           286.   These facts also demonstrate that Illumina’s counsel, Messrs. Taylor, Fuller, and

24   Luman, and possibly others, engaged in affirmative egregious misconduct towards the PTAB and

25   the PTO.

26                           TWELFTH DEFENSE – UNCLEAN HANDS

27           287.   Illumina’s claims are barred, in whole or in part, by the doctrine of unclean hands.

28
                                                      64
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 66 of 99




 1           288.    As identified above with respect to Defendants Eleventh Affirmative Defense of
 2   Inequitable Conduct (¶¶ 217-286), which are incorporated herein by reference, Illumina,
 3   Illumina’s counsel, and Illumina’s retained experts have engaged in egregious misconduct while
 4   defending the validity of the ’537 Patent.
 5           289.    This egregious misconduct has an immediate and necessary relation to the equity
 6   that Illumina seeks with respect to the present litigation because the egregious misconduct was
 7   committed while defending the validity of the ’537 Patent, which would have been invalidated
 8   but for this egregious misconduct. Thus, but for Illumina’s egregious misconduct, the ’537
 9   Patent, and the ’200 Patent, which is terminally disclaimed to the ’537 and is nearly verbatim
10   identical, would be invalid, and could therefore not be asserted against Defendants. Illumina’s
11   egregious misconduct also has a necessary and immediate relation to the equity that Illumina
12   seeks with respect to the present litigation because it has enhanced Illumina’s position with
13   respect to the legal rights of this litigation.
14                        RESERVATION OF ALL AFFIRMATIVE DEFENSES
15           290.    Defendants reserve the right to offer any other and additional defense that is now
16   or may become available or appear during, or as a result of, discovery proceedings in this action.
17                                             COUNTERCLAIMS
18           Complete Genomics, Inc. ( “CGI” or “Counterclaim-Plaintiff”) asserts the following
19   allegations and counterclaims against Illumina, Inc. and Illumina Cambridge Ltd. (collectively,
20   “Illumina” or “Counterclaim-Defendants”).
21                                    THE COUNTERCLAIM PARTIES
22           1.      Counterclaim-Plaintiff CGI is a privately held research company with its principal
23   place of business at 2904 Orchard Way, San Jose, California 95134.
24           2.      CGI is incorporated under the laws of the State of Delaware.
25           3.      Defendant Illumina, Inc. is a Delaware corporation with its principal place of
26   business at 5200 Illumina Way, San Diego, California 92122.
27

28
                                                       65
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 67 of 99




 1                                     JURISDICTION AND VENUE
 2             4.    This Court has personal jurisdiction over Illumina because it initiated the present
 3   lawsuit. Moreover Illumina has numerous offices and employees in California, including in this
 4   District, and has filed previous litigation in this Court. Upon information and belief, Illumina has
 5   systematic and continuous contacts in this judicial district, regularly transacts business within this
 6   district, and regularly avails itself of the benefits of this District. Upon information and belief,
 7   Illumina also sells, distributes, and supports accused products (and products for practicing accused
 8   methods) as well as practices the accused methods in this District and derives substantial revenues
 9   from sales in this District.
10             5.    This action arises under the patent laws of the United States of America, 35 U.S.C.
11   § 1, et seq. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §
12   1338(a) because this is a civil action arising under the patent laws of the United States.
13             6.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b) because
14   Illumina is subject to personal jurisdiction in this District, CGI has suffered and continues to suffer
15   harm in this District, and it is a convenient forum for resolution of the Parties’ dispute set forth in
16   these Counterclaims.
17                                      FACTUAL BACKGROUND
18                                            THE ’984 PATENT
19             7.    On April 17, 2018, the United States Patent and Trademark Office duly and legally
20   issued U.S. Patent No. 9,944,984 (hereinafter the “’984 Patent”), titled “Methods and
21   Compositions for Efficient Base Calling in Sequencing Reactions.” The named inventors of the
22   ’984 Patent are Radoje Drmanac, Matthew J. Callow, Snezana Drmanac, Brian K. Hauser, and
23   George Yeung. The ’984 Patent is attached hereto as Ex. AA (U.S. Patent No. 9,944,984).
24             8.    By assignment, CGI obtained the entire right, title, and interest to and in the ’984
25   Patent.
26

27

28
                                                        66
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                              Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 68 of 99




 1                               INFRINGEMENT OF THE ’984 PATENT
 2          A.      Direct Infringement of the ’984 Patent
 3          9.      Illumina sells DNA sequencing systems that it describes as “advanced systems
 4   featuring patterned flow cell technology.” As shown below, these systems include at least the
 5   NovaSeq 6000 system, the HiSeq X Ten system, the HiSeq 3000 system and the HiSeq 4000
 6   system.
 7

 8

 9

10

11

12

13   See Ex. BB (Patterned Flow Cells, https://www.illumina.com/science/technology/next-generation-
14   sequencing/sequencing-technology/patterned-flow-cells.html). Illumina also sells “Reagent Kits”
15   to be used with the NovaSeq 6000 system, the HiSeq X Ten system, the HiSeq 3000 system, and
16   the HiSeq 4000 system. Each of the Reagent Kits sold for use with these systems includes
17   patterned flow cells for use during sequencing.
18          10.     For example, Illumina sells the following reagent kits for use with the NovaSeq
19   6000 system: the NovaSeq S1 Reagent Kit, the NovaSeq S2 Reagent Kit, the NovaSeq S4 Reagent
20   Kit, and the NovaSeq SP Reagent Kit (hereinafter “NovaSeq Reagent Kits”). Ex. CC (Reagent
21   Kits for NovaSeq 6000). Each of these NovaSeq Reagent Kits contains a unique flow cell
22   specifically designed for use with the NovaSeq 6000, known respectively as the S1, S2, S4, and SP
23   flow cells (hereinafter “NovaSeq Flow Cells”). Id. Each of these NovaSeq Flow Cells are
24   patterned flow cells that, when used as intended, generate arrays that infringe at least claims 1-3
25   and 5 of the ’984 Patent.
26          11.     In addition, the following reagent kits are designed for use with the HiSeq 3000 and
27   HiSeq 4000 systems: the HiSeq 3000/4000 PE Cluster Kit, the HiSeq 3000/4000 SR Cluster Kit,
28   and the HiSeq 3000/4000 SBS Kit (hereinafter “HiSeq 3000/4000 Kits”). Ex. DD (HiSeq
                                                   67
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 69 of 99




 1   3000/4000 Reagent Kits, https://www.illumina.com/products/by-type/sequencing-kits/cluster-gen-
 2   sequencing-reagents/hiseq-3000-4000-sbs-kit.html). The HiSeq X Ten Reagent Kit v2.5 is
 3   marketed for use with the HiSeq X system. Ex. EE (HiSeq X Reagent Kits,
 4   https://www.illumina.com/products/by-type/sequencing-kits/cluster-gen-sequencing-
 5   reagents/hiseq-x-hd-kits.html). Each of these reagent kits comprise patterned flow cells that, when
 6   used as intended, generate arrays that infringe at least claims 1-3 and 5 of the ’984 Patent.
 7          12.     Moreover, Illumina offers a program in the United States that it calls “FastTrack
 8   Sequencing” in which Illumina will perform the sequencing of samples provided by its customers.
 9   Ex. FF (FastTrack Sequencing, https://www.illumina.com/services/sequencing-services.html)
10   (“Illumina FastTrack Services provides a number of sequencing service packages, including cancer
11   analysis and whole-genome sequencing services.”). Illumina performs its “FastTrack Sequencing”
12   services on HiSeq X machines using TruSeq sample preparation kits. See Ex. GG (FastTrack
13   Sequencing: Technology, https://www.illumina.com/services/sequencing-
14   services/technology.html); Ex. HH (Technical Support Note Fast Track Sequencing,
15   https://www.illumina.com/content/dam/illumina-
16   marketing/documents/services/FastTrackServices_Methods_Tech_Note.pdf) (“Illumina FastTrack
17   Human Whole-Genome Sequencing (WGS) Service is powered by the HiSeq XTM System[.]”).
18   FastTrack Sequencing also uses HiSeq X reagent kits. Id. (“Sequencing runs are performed based
19   on the HiSeq X System Guide, using HiSeq X reagent kits.”). The HiSeq X System Guide indicates
20   that the HiSeq X system uses patterned flow cells. Ex. II (HiSeq X System Guide,
21   https://support.illumina.com/content/dam/illumina-
22   support/documents/documentation/system_documentation/hiseqx/hiseq-x-system-guide-15050091-
23   07.pdf) at 7 (“The HiSeq X uses a patterned flow cell with billions of ordered nanowells[.] . . . The
24   patterned flow cell is provided in the HiSeq X Reagent Kit v2.5.”). Thus, Illumina directly
25   infringes claims 1-3 and 5 of the ’984 Patent when performing sequencing services as part of their
26   “FastTrack Sequencing” services.
27

28
                                                       68
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 70 of 99



                    1.      Infringement Analysis for Claims 1-3 and 5 of the ’984 Patent
 1
                            a.         Infringement of Claim 1 of the ’984 Patent
 2

 3          13.     Claim 1 of the ’984 Patent recites:
 4
                    A high density DNA array comprising
 5
                    a patterned surface, said surface comprising a pattern of DNA
 6                    binding regions separated by a non-DNA binding surface, and
                    more than 105 different DNAs comprising genomic sequences bound
 7                    on the array at the DNA binding regions
                    wherein the DNA binding regions comprise oligonucleotides for
 8                    binding the DNAs within the DNA binding regions and all of the
 9                    DNA binding regions of the array comprise the same
                      oligonucleotides, and
10                  wherein:
                    the density of the DNA binding regions on the array is more than
11                    100,000 per mm2,
                    more than 50% of the DNA binding regions in the array have
12                    multiple copies of one single DNA of said more than 105 different
13                    DNAs,
                    the sequence of the single DNA at each DNA binding region is not
14                    known, and
                    the array is not a bead array.
15
            14.     As discussed above, the normal and intended use of the NovaSeq 6000, the HiSeqX,
16
     and the HiSeq 3000/4000 systems with their respective reagent kits infringes the ’984 Patent. The
17
     following is a detailed exemplary analysis of how the ’984 Patent is infringed during the normal
18
     and intended use of the NovaSeq 6000 with the NovaSeq Reagent Kits. In addition, the normal
19
     and intended use of the HiSeq X and HiSeq 3000/4000 systems with their respective reagent kits
20
     also infringes the ’984 Patent.
21
                                         a. “A high density DNA array comprising”
22
            15.     On information and belief, during the intended use of the NovaSeq 6000
23
     Sequencing System with the NovaSeq Reagent Kits, a high density DNA array is generated. On
24
     information and belief, the intended use of the NovaSeq 6000 Sequencing System with the
25
     NovaSeq Reagent Kits results in a plurality of clusters of DNA immobilized on the surface of the
26
     array (either directly bound to the substrate of the flow cell or indirectly bound to the substrate of
27
     the flow cell (e.g., via a polymer coating on the substrate)). Each DNA cluster comprises a
28
                                                        69
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 71 of 99




 1   plurality of identical copies of oligonucleotides. These DNA clusters are spatially localized within
 2   nanowells on the flow cell surface. On information and belief, the Patterned Flow Cell Technology
 3   video depicts a patterned flow cell having a plurality of different DNA clusters directly or
 4   indirectly bound to the surface of a flow cell, with each cluster localized within a nanowell:
 5

 6

 7

 8

 9

10

11

12   Ex. JJ (Patterned Flow Cell Video https://www.illumina.com/company/video-

13   hub/pfZp5Vgsbw0.html) at 1:23-1:31. On information and belief, for most, if not all, of the DNA

14   clusters, each cluster comprises at least a dominant plurality of identical nucleic acids, 17 directly or

15   indirectly bound to the surface of the flow cell. This is depicted in the “NovaSeq System Explorer”

16   video, as shown below.

17

18

19

20

21

22

23

24   17
        On information and belief, many of the clusters in Illumina’s patterned flow cells comprise
25   only one set identical nucleic acids having a genomic sequence. However, due to several factors
     (e.g., PCR error during bridge amplification and/or introduction of a second genomic strand
26   during bridge amplification), some clusters may comprise two or more sets of nucleic acids
     having genomic sequences, with one dominant population from which the sequence is deduced.
27   Even in this case, such clusters comprise a plurality of identical nucleic acids, as required by
     claim 1.
28
                                                        70
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                              Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 72 of 99




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Ex. KK (NovaSeq System Explorer Video, https://www.illumina.com/systems/sequencing-
10
     platforms/novaseq/system-explorer.html). The excerpt above depicts a single nanowell on a
11
     NovaSeq flow cell during the intended operation of a NovaSeq 6000 sequencer. The excerpt above
12
     depicts the nanowell as having a plurality of identical DNA strands directly or indirectly bound to
13
     the array of the flow cell. This plurality of identical, immobilized nucleic acids comprises one
14
     “DNA cluster.” The Illumina “Introduction to Next-Generation Sequencing Technology” provides
15
     the following definition for “cluster”:
16
                    A clonal grouping of template DNA bound to the surface of a flow
17                  cell. Each cluster is seeded by a single template DNA strand and is
18                  clonally amplified through bridge amplification until the cluster has
                    ~1000 copies. Each cluster on the flow cell produces a single
19                  sequencing read.

20   Ex. LL (Introduction to Next Generation Sequencing, https://www.illumina.com/documents/

21   products/illumina_sequencing_introduction.pdf) at 14.

22          16.     Furthermore, the NovaSeq Sequencing System brochure describes the flow cells

23   compatible with the NovaSeq system in the following manner:

24                  The redesigned NovaSeq flow cells improve upon patterned flow
                    cells first deployed on the HiSeq X System. Each flow cell contains
25                  billions of nanowells at fixed locations for even cluster spacing and
                    uniform feature size. NovaSeq flow cells reduce spacing between
26
                    nanowells, significantly increasing cluster density. Combining the
27                  higher cluster density with proprietary exclusion amplification
                    clustering maximizes the number of nanowells occupied by DNA
28
                                                      71
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 73 of 99



                    clusters originating from a single DNA template for a substantial
 1
                    increase in data output.
 2   Ex. MM (NovaSeqTM 6000 Sequencing System, https://www.illumina.com/content/dam/illumina-
 3   marketing/documents/products/datasheets/novaseq-6000-system-specification-sheet-770-2016-
 4   025.pdf) at 3. Thus, on information and belief, the intended use of the NovaSeq 6000 with the
 5   NovaSeq Flow Cells found in the NovaSeq Reagent Kits leads to the formation of a high-density
 6   DNA array.
 7          17.     Similarly, the intended use of the HiSeq X and HiSeq 3000/4000 systems with their
 8   respective reagents kits leads to the formation of a high-density DNA array.
 9                                   b. “a patterned surface, said surface comprising a pattern of
                                        DNA binding regions separated by a non-DNA binding
10                                      surface, and”
11          18.     On information and belief, the high-density DNA array generated by the intended
12   use to the NovaSeq 6000 comprises a patterned surface, with the patterned surface comprising a
13   pattern of DNA binding regions separated by a non-DNA binding surface. The NovaSeq System
14   Guide reinforces this understanding of the structure and functionality of the NovaSeq Flow Cells:
15                  The NovaSeq 6000 flow cell is a patterned flow cell encased in a
                    cartridge. The flow cell is a glass-based substrate containing
16
                    billions of nanowells in an ordered arrangement, which increases
17                  the number of output reads and sequencing data. Clusters are
                    generated in the nanowells from which sequencing is then
18                  performed.
19
                    Each flow cell has multiple lanes for sequencing pooled libraries.
20                  The SP, S1,and S2 flow cells have two lanes each, and the S4 flow
                    cell has four. Each lane is imaged in multiple swaths, and the
21                  software then divides the image of each swath into smaller portions
                    called tiles.
22

23
     Ex. NN (NovaSeq 6000 System Guide, http://jp.support.illumina.com/content/dam/illumina-
24
     support/documents/documentation/systemex. documentation/novaseq/novaseq-6000-system-guide-
25
     1000000019358-09.pdf) at 12. Thus, on information and belief, each of the SP, S1, S2, and S4
26
     flow cells comprise a patterned surface having DNA binding regions (i.e., nanowells in which
27

28
                                                     72
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 74 of 99




 1   clusters are generated) arranged in an ordered manner and separated by a non-DNA-binding region
 2   of the flow cell surface (i.e., the regions between nano-wells).
 3          19.     The “Technology Spotlight: Patterned Flow Cell Technology” brochure, also
 4   available on Illumina’s website provides an informative diagram that depicts the surface of a
 5   patterned flow cell:
 6

 7

 8

 9

10

11

12

13

14

15   Ex. OO (Tech Spotlight: Patterned Flow Cell Technology,
16   https://www.illumina.com/content/dam/illumina-marketing/documents/products/technotes/
17   patterned-flow-cell-technology-technical-note-770-2015-010.pdf) at 1. The right side of the image
18   depicts the surface found in the lanes of patterned flow cells, such as the NovaSeq Flow Cells.
19   This diagram shows the nanowell regions in the flow cell surface, as well as the interstitial region
20   of the flow cell surface surrounding each nanowell. This brochure states that “[p]atterned flow
21   cells contain billions of nanowells at fixed locations, providing even cluster spacing and uniform
22   feature size to deliver extremely high cluster densities.” Id. Thus, the surface of each of the
23   NovaSeq Flow Cells comprises an ordered arrangement of nanowells, where DNA can bind.
24   Further, the surface of each of the NovaSeq Flow Cells comprises regions that separates each
25   nanowell where DNA cannot bind.
26          20.     The brochure emphasizes several problems with traditional (i.e., non-patterned)
27   flow cells and explains how the patterned flow cells overcome these problems:
28
                                                       73
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 75 of 99



                   Patterned flow cell technology overcomes these challenges with
 1
                   prearranged nanowells that optimize cluster spacing. Clusters can
 2                 only form in the nanowells, making the flow cells less susceptible to
                   overloading. New patented chemistry allows simultaneous seeding
 3                 and amplification during cluster generation to minimize the
                   chances of multiple library fragments amplifying as a single
 4                 cluster.
 5
     Ex. OO at 1. The brochure also explains Illumina’s method of producing the patterned surface and
 6
     how this method of production results in DNA-binding regions exclusively located within the
 7
     nanowells:
 8
                   Patterned flow cells are produced using semiconductor
 9                 manufacturing technology. Starting with a glass substrate, patterned
                   nanowells are etched into the surface. Each nanowell contains DNA
10                 probes used to capture prepared DNA strands for amplification
11                 during cluster generation. The area between the nanowells is
                   devoid of DNA probes, preventing the formation of clusters in the
12                 interstitial regions between wells. This process ensures that DNA
                   clusters only form within the nanowells, providing even, consistent
13                 spacing between adjacent clusters and allowing accurate resolution of
                   clusters during imaging. The result is maximal use of the flow cell
14
                   surface leading to overall higher clustering.
15
     Id. On information and belief, the normal and intended use of the NovaSeq sequencer with the
16
     NovaSeq Flow Cells does not result in immoblized nucleic acids in the area of the flow cells
17
     surrounding the nanowells.
18
            21.    Illumina’s NovaSeq System Explorer video depicts a NovaSeq Flow Cell within a
19
     NovaSeq 6000 sequencer.
20

21

22

23

24

25

26

27

28
                                                     74
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                         Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 76 of 99




 1

 2   Ex. KK; see also Ex. PP (NovaSeq VR video, https://www.illumina.com/company/video-
 3   hub/68oY5APcfJM.html) at 1:27.
 4          22.     The excerpt from the video depicts the NovaSeq S4 flow cell, which uniquely
 5   comprises four lanes on each flow cell. The video depicts the surface of the flow cell, which is a
 6   patterned surface, as shown below:
 7

 8

 9

10

11

12

13

14   Ex. KK; see also Ex. PP at 1:30-1:33.

15          23.     The surface of the flow cell depicted in the “NovaSeq System Explorer Video”

16   comprises a plurality of nanowells, indicated by the dark recesses in the flow cell surface. On

17   information and belief, the flow cell comprises a glass-based substrate containing billions of

18   nanowells in an ordered arrangement.

19          24.     On information and belief, oligonucleotides are found within each nanowell of a

20   NovaSeq Flow Cell. These oligonucleotides are directly or indirectly bound to the surface of the

21   flow cell. This is depicted in the NovaSeq System Explorer video, which shows a plurality of

22   oligonucleotides within a nanowell.

23

24

25

26

27

28
                                                      75
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 77 of 99




 1

 2

 3

 4

 5

 6

 7

 8   Ex. KK; see also Ex. PP at 1:33‐1:35.

 9          25.     These oligonucleotides are necessary for binding sample DNA and generating DNA

10   clusters. These oligonucleotides are not found in the interstitial region of the flow cell surface that

11   separate the nanowells (i.e., the regions between nano-wells). Thus, the NovaSeq Flow Cells

12   comprise DNA-binding regions (i.e., the nanowells) separated by a non-DNA binding surface (i.e.,

13   the interstitial region of the flow cell surface). Ex. KK; see also Ex. PP.

14          26.     For the same reasons, the patterned flow cells in the HiSeq X Reagent Kit v2.5 and

15   the HiSeq 3000/4000 Reagent Kits also comprise DNA binding regions separated by a non-DNA

16   binding surface.

17                                     c. “more than 105 different DNAs comprising genomic
                                          sequences bound on the array at the DNA binding regions”
18

19          27.     As discussed above, during the intended use of the NovaSeq 6000 with any of the

20   NovaSeq Reagent Kits, NovaSeq Flow Cells comprise a DNA array.

21          28.     The NovaSeq Flow Cells comprise billions of nanowells. For example, the

22   NovaSeq System Guide states that “[t]he flow cell is a glass-based substrate containing billions of

23   nanowells in an ordered arrangement” and that “clusters are generated in the nanowells[.]” Ex.

24   NN at 12 (emphasis added). Illumina’s Technology Spotlight: Patterned Flow Cell Technology

25   similarly states that “[p]atterned flow cells contain billions of nanowells at fixed locations,

26   providing even cluster spacing[.]” Ex. OO at 1.

27          29.     A vast majority of the clusters comprise a plurality of DNA molecules comprising a

28   single genomic sequence (either as a homogenous population or a dominant population). For

                                                       76
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 78 of 99




 1   example, in the “NovaSeqTM 6000 Sequencing System” brochure, Illumina advertises “proprietary
 2   exclusion amplification clustering [that] maximizes the number of nanowells occupied by DNA
 3   clusters originating from a single DNA template for a substantial increase in data output.” Ex.
 4   MM at 3. Illumina claims that “new patented chemistry allows simultaneous seeding and
 5   amplification during cluster generation [and] minimize[s] the chances of multiple library
 6   fragments amplifying as a single cluster.” Ex. OO at 1.
 7          30.     The NovaSeq 6000 System Specification brochure provides the sequencing output
 8   per flow cell for each of the NovaSeq Flow Cells in Table 1:
 9

10

11

12

13

14

15

16

17

18

19

20   Ex. MM at 2. Table 1 (above) provides that the SP flow cell, operated at supported cluster
21   densities, generates 0.65-0.8 billion single reads from clusters passing filter. Id. As shown in
22   Table 1, the number of “single reads” is doubled (1.3-1.6 billion) for paired-end reads because each
23   cluster produces two single reads (i.e., a forward read and a reverse-complement read) for each
24   cluster during paired-end reading. As each SP flow cell has two lanes, the total number of clusters
25   passing filter on each lane is approximately 325-400 million. The NovaSeq System Guide
26   indicates that clusters are generated on only one surface of each flow cell lane. Ex. NN at 66.
27

28
                                                      77
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 79 of 99




 1           31.    As described above, each single fragment of target nucleic acid generates at most a
 2   single cluster and each cluster typically comprises one sequence from the sample nucleic acid.
 3   Nanowells that do not generate clusters will not produce a signal that passes the NovaSeq filter.
 4   Therefore, during the normal and intended use of the NovaSeq SP flow cell with the NovaSeq 6000
 5   system, each lane of the flow cell comprises a surface with an array comprising more than 100,000
 6   (105) DNAs having genomic sequences (i.e., clusters). The entire glass flow cell likewise
 7   comprises a surface with an array comprising more than 100,000 (105) DNAs having genomic
 8   sequences, because each NovaSeq flow cell comprises more than one flow cell lane.
 9           32.    The normal and intended use of the other NovaSeq Flow Cells (i.e., the S1, S2, and
10   S4 flow cells) similarly generates arrays comprising more than 105 DNAs having genomic
11   sequences. The table above demonstrates that each lane of these other NovaSeq Flow Cells has
12   between 650 million clusters (S1 flow cell having 2 lanes) to 2.5 billion clusters (S4 flow cell
13   having 4 lanes) at supported library densities. Ex MM at 2. During the use of each of these flow
14   cells, clusters are generated on two surfaces of each flow cell lane (i.e., the top and bottom
15   surfaces). Thus, the use of these NovaSeq Flow Cells results in DNA arrays having between 325
16   million and 1.25 billion clusters per surface of each flow cell lane.
17           33.    Thus, in light of the foregoing, on information and belief, during the normal and
18   intended use of the NovaSeq 6000 with any of the NovaSeq Reagent Kits, NovaSeq Flow Cells
19   comprise a DNA array having more than 105 (i.e., 100,000) different DNAs comprising genomic
20   sequences regardless of whether the array is defined as the entire flow cell or each lane of the flow
21   cell.
22           34.    The HiSeq 3000/4000 System Specification portion of Illumina’s website also
23   provides a table depicting the output data for the HiSeq 3000 and HiSeq 4000 systems:
24

25

26

27

28
                                                       78
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 80 of 99




 1   Ex. QQ (HiSeq 3000/4000 Specifications, https://www.illumina.com/systems/sequencing-
 2   platforms/hiseq-3000-4000/specifications.html). During the normal and intended use of the HiSeq
 3   3000 system, the flow cells have up to 2.5 billion clusters passing filter. According to the table
 4   above, the HiSeq 3000/4000 flow cells each have 8 lanes per flow cell. Moreover, clusters are
 5   generated on both the top and bottom surfaces of each lane. See Ex. RR (HiSeq 3000 System
 6   Guide, https://support.illumina.com/content/dam/illumina-support/documents/documentation/
 7   system_documentation/hiseq3000/hiseq-3000-system-guide-15066493-05.pdf) at 1 (“dual surface
 8   imaging”), 41 (describing data reading from the top and bottom surfaces of the flow cell).
 9   Therefore, each surface of each lane has up to approximately 156.25 million clusters passing filter.
10          35.     During the normal and intended use of the HiSeq 4000 system, the flow cells have
11   twice as many clusters passing filter: Each flow cell lane has up to approximately 625 million
12   clusters passing filter. The HiSeq 4000 also generates data from clusters on both the top and
13   bottom surface of each flow cell lane. See Ex. SS (HiSeq 4000 System Guide,
14   https://support.illumina.com/content/dam/illumina-support/documents/documentation/system_
15   documentation/hiseq4000/hiseq-4000-system-guide-15066496-05.pdf) at 1, 41.
16          36.     The HiSeq X System Specification portion of Illumina’s website provides a table
17   depicting the output data for the HiSeq X system:
18

19

20

21

22   Ex. TT (HiSeq X Specifications, https://www.illumina.com/systems/sequencing-platforms/hiseq-
23   x/specifications.html). According to the table above, use of a single flow cell with the HiSeq X
24   system results in 2.5-3 billion reads (i.e., clusters) passing filter. Like the HiSeq 3000/4000 flow
25   cells, the HiSeq X flow cells have 8 lanes. Ex. UU (HiSeq X Frequently Asked Questions,
26   https://support.illumina.com/sequencing/sequencing_instruments/hiseq-x/questions.html) (“The
27   HiSeq X patterned flow cell contains eight lanes and has the same general dimensions as a HiSeq
28   high-output flow cell.”). Moreover, both the top and bottom surface of each flow cell lane is used
                                                     79
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 81 of 99




 1   for sequencing. See Ex. II at 1, 40. Therefore, each surface of each flow cell lane has
 2   approximately 156.25-187.5 million clusters passing filter.
 3             37.   As discussed, each cluster is generally derived from a single sample fragment and
 4   thus comprises one DNA sequence. Thus, on information and belief and in light of the foregoing,
 5   during the normal and intended use of the HiSeq X and HiSeq 3000/4000 systems with their
 6   respective reagent kits, the HiSeq patterned flow cells comprise DNA arrays having more than 105
 7   (i.e., 100,000) different DNAs comprising genomic sequences (either on a per-lane or per-flow cell
 8   basis).
 9                                    d. “wherein the DNA binding regions comprise
                                         oligonucelotides for binding the DNAs within the DNA
10                                       binding regions”
11
               38.   During the intended use of the NovaSeq 6000 with any of the NovaSeq Reagent
12
     Kits, the DNA binding regions within the nanowells comprise oligonucleotides for binding DNA
13
     molecules. As described above, Illumina’s marketing material states that “[e]ach nanowell
14
     contains DNA probes used to capture prepared DNA strands for amplification during cluster
15
     generation.” Ex. OO at 1. This functionality is demonstrated in the NovaSeq System Explorer
16
     video, an excerpt of which is reproduced below:
17

18

19

20

21

22

23

24

25   Ex. KK; see also Ex. PP at 1:38. The excerpt above depicts an exemplary nanowell comprising

26   oligonucleotides (blue and purple strands) immobilized on the array. These oligonucleotides are

27   complementary to adapter portions on the genomic DNA (i.e., purple section of purple and grey

28
                                                       80
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 82 of 99




 1   strand, center), as exemplified by the binding of one oligonucleotide to the adaptor of one genomic
 2   DNA strand. A similar process is depicted in the Patterned Flow Cell Technology video:
 3

 4

 5

 6

 7

 8

 9

10   Ex. JJ at 0:55-1:01 (depicting an oligonucleotide (blue strand, center left) bound to a target nucleic
11   acid fragment (blue and grey strand, center right), thereby demonstrating that the oligonucleotide
12   binds to the DNA). Thus, the oligonucleotides in each nanowell of the NovaSeq Flow Cells
13   comprise a sequence that is complementary to at least one of adaptors on the DNA strands that
14   contain genomic DNA.
15          39.       The normal and intended use of Illumina Library Preparation Kits, including, for
16   example, the TruSeqTM DNA Nano and TruSeqTM DNA PCR-Free kits, results in adapters being
17   appended to the genomic DNA fragments. See, e.g., Ex. VV (TruSeq DNA Nano,
18   https://www.illumina.com/content/dam/illumina-marketing/documents/products/datasheets/
19   datasheet_truseq_nano_dna_sample_prep_kit.pdf) at 2; see also Ex. WW (Illumina Sequencing by
20   Synthesis Video, https://www.illumina.com/company/video-hub/fCd6B5HRaZ8.html) at 0:31-
21   0:46. On information and belief, one intended purpose of the immobilized oligonucleotides in the
22   nanowells is to bind to these adaptors, which are complementary to the oligonucleotides, thereby
23   binding to a genomic DNA fragment and sequestering it within the nanowell. As discussed above,
24   on information and belief, there are two sets of oligonucleotides on any of the NovaSeq Flow Cells,
25   with each set of oligonucleotides being complementary to at least one unique adaptor out of the
26   two adaptors appended to the genomic DNA fragments.
27          40.       Similarly, the oligonucleotides bind the DNAs via their adaptors during bridge
28   amplification.
                                                       81
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 83 of 99




 1

 2

 3

 4

 5

 6

 7   Ex. KK; see also Ex. PP at 1:43. As shown above, the DNA containing the genomic sequence
 8   folds over and the adaptor on the DNA (blue section of multi-colored strand) binds to the
 9   complementary oligonucleotide (blue, center left). This process is repeated during bridge
10   amplification and the oligonucleotides continue to bind DNAs at each step throughout.
11          41.     On information and belief, following sample preparation in the intended manner and
12   prior to sequencing, at least part of each oligonucleotide for one set of oligonucleotides remains
13   directly or indirectly attached to the surface of the flow cell, while the other set has been converted
14   to template strands, which are also directly or indirectly attached to the surface of the flow cell.
15   This is demonstrated in the NovaSeq System Explorer video, as shown in the excerpt below:
16

17

18

19

20

21

22

23

24   Ex. KK. The excerpt depicts one nanowell (i.e., DNA binding region) of a NovaSeq 6000

25   instrument after sample preparation, and the nanowell comprises a plurality of single-stranded

26   nucleic acid templates disposed on a surface (blue and grey strands) derived from one set of

27   oligonucleotides. The excerpt also depicts the second set of oligonucleotides (purple strands). On

28   information and belief, following sample preparation using the NovaSeq 6000 sequencer, the
                                                        82
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 84 of 99




 1   NovaSeq Reagent Kits, and the Library Preparation Kits, DNA binding regions (i.e., nanowells) of
 2   the flow cell comprise immobilized template strands (i.e., strands comprising the DNA to be
 3   sequenced) and one of the two sets of oligonucleotide primers. Thus, on information and belief,
 4   following sample preparation using the NovaSeq 6000 sequencer, the NovaSeq Reagent Kits, and
 5   the Library Preparation Kits, the DNA binding regions comprise oligonucleotides for binding
 6   DNAs. Moreover, as a result of the amplification process, each of the immobilized template
 7   strands comprises an oligonucleotide that is covalently linked to the genomic sequence (e.g., blue
 8   portion of the template strands above). Thus, these oligonucleotides, which are covalently bound
 9   to the DNA and are directly or indirectly attached to the flow cell, also constitute oligonucleotides
10   for binding the DNA.
11          42.     The “Patterned Flow Cell Technology” video depicts similar processes (i.e.,
12   annealing to immoblized oligomers, generation of the template strand, and sequencing of the
13   template). See Ex. JJ. As discussed above, Illumina’s website states that the NovaSeq 6000,
14   HiSeq X, and HiSeq 3000/4000 systems utilize patterned flow cell technology. Ex. BB. Thus, on
15   information and belief, for the same reasons discussed above, the DNA binding regions of the
16   patterned flow cells in the HiSeq X and HiSeq 3000/4000 Reagent Kits comprise oligonucleotides
17   for binding DNAs.
18                                     e. “and all of the DNA binding regions of the array comprise
                                          the same oligonucleotides”
19

20          43.     On information and belief, all of the DNA binding regions of the array comprise the
21   same two sets of immobilized oligonucleotides. On information and belief, during sample
22   preparation with any given Illumina sample preparation kit, each fragment of target DNA is
23   appended with a set of two adapters. On information and belief, at least a portion of each of the
24   two adapters appended to the sample DNA fragments is complementary to one of the sets of
25   oligonucleotides, such that at least a portion of the first adapter is complementary to one set of
26   oligonucleotides and at least a portion of the second adapter is complementary to the other set of
27   oligonucleotides. On information and belief, the sequences of these complementary portions are
28   identical for each fragment of DNA appended with adapters. Because these identical sequences are
                                                   83
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 85 of 99




 1   complementary to the sequences of the two sets of oligonucleotides in any given nanowell, each
 2   nanowell must use the same two sets of oligonucleotides. Therefore, on information and belief, all
 3   of the DNA binding regions of the NovaSeq Flow Cell arrays comprise the same oligonucleotides.
 4          44.      Illumina’s NovaSeq System Explorer video shows the presence of the same
 5   nucleotides immobilized in each nanowell. For example, the NovaSeq System Explorer video
 6   depicts the process of cluster generation in an exemplary nanowell, in which the first step entails
 7   annealing target DNA fragment to the first set of immobilized oligonucleotides via the first of the
 8   two adapters:
 9

10

11

12

13

14

15

16   Ex. KK (depicting one of the oligonucleotides (i.e., purple strand, center left) bound to a strand of

17   DNA (i.e., purple and grey thread, center right) by annealing to the adaptor portion of the DNA

18   strand (purple portion of the thread, center right)); see also Ex. PP at 1:38. After strand capture,

19   the complementary strand is generated using polymerase, thereby resulting in an immobilized

20   template strand. On information and belief, the same process is intended to occur in any given

21   nanowell on the NovaSeq Flow Cells.

22          45.      The NovaSeq System Explorer video also depicts Illumina’s modified “kinetic

23   exclusion” method of bridge amplification.

24

25

26

27

28
                                                       84
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 86 of 99




 1

 2

 3

 4

 5

 6

 7   Ex. KK; see also Ex. PP at 1:43. During this modified bridge amplification, the newly formed
 8   template strand forms a “bridge” by hybridizing (binding) to one of the second set of
 9   oligonucleotides via a portion of the second adaptor. For this process to work, at least a portion of
10   one strand of the second adapter must be complementary to the second set of nucleotides.
11   Following bridge formation, the complementary strand is generated by a polymerase, resulting in a
12   second nucleotide template strand.
13          46.     This process is repeated many times during cluster formation.
14

15

16

17

18

19

20

21   Ex. KK; see also Ex. PP at 1:50-1:53. These repeated cycles of bridge amplification are only

22   possible if all members of the first set of oligonucleotides comprise an identical sequence and all

23   members of the second set of oligonucleotides comprise an identical sequence. As discussed

24   above, this process is intended to occur in each of the billions of nanowells on the NovaSeq Flow

25   Cells, with each DNA fragment having adaptors comprising identical sequences for binding to the

26

27

28
                                                       85
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
          Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 87 of 99




 1   oligonucleotides.18 Therefore, on information and belief, all of the DNA binding regions of the
 2   array comprise the same two sets of oligonucleotides.
 3          47.     The “Patterned Flow Cell Technology” video depicts similar processes (i.e.,
 4   annealing to oligonucleotides and modified bridge amplification). See Ex. JJ. Thus, on
 5   information and belief, for the same reasons discussed above, all of the DNA binding regions on
 6   the patterned flow cells in the HiSeq X and HiSeq 3000/4000 Reagent Kits comprise the same two
 7   sets of oligonucleotides.
 8                                   f. “and wherein the density of the DNA binding regions on
                                        the array is more than 100,000 per mm2”
 9

10          48.     On information and belief, the density of DNA binding regions on the flow cell
11   surface is more than 100,000 per mm2. As seen in the diagram below, the NovaSeq patterned flow
12   cell has a cluster density of roughly 1,775,000-2,070,000 clusters per mm2.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     18
       As discussed above, in the specially controlled kinetic exclusion process, bridge amplification
27   occurs rapidly, thereby ensuring that a single DNA sequence makes up all or a dominant majority
     of the resulting template strands.
28
                                                     86
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 88 of 99




 1   Ex. XX (Google Translation of Chinese NovaSeq Website,
 2   http://www.sohu.com/a/160407714_307557). As discussed above, during the intended use of the
 3   NovaSeq sequencer with a NovaSeq Flow Cell, only one cluster is generated per nanowell (i.e.,
 4   DNA binding region).
 5          49.     Additional public information provided by Illumina demonstrates that the NovaSeq
 6   Flow Cells have a higher density of nanowells than the flow cells used with the HiSeq X system,
 7   which themselves infringe the claimed density values.
 8                  The redesigned NovaSeq flow cells improve upon patterned flow
 9                  cells first deployed on the HiSeq X System. Each flow cell contains
                    billions of nanowells at fixed locations for even cluster spacing and
10                  uniform feature size. NovaSeq flow cells reduce spacing between
                    nanowells, significantly increasing cluster density. Combining the
11                  higher cluster density with proprietary exclusion amplification
                    clustering maximizes the number of nanowells occupied by DNA
12
                    clusters originating from a single DNA template for a substantial
13                  increase in data output.

14
     Ex. MM at 3. The Illumina specification sheet for the HiSeq X system states that cluster densities
15
     of 1,255,000 to 1,412,000 clusters per mm2.
16

17

18

19

20

21

22

23

24

25

26

27   Ex. YY (HiSeq X Specification Sheet, https://www.illumina.com/documents/products/

28   datasheets/datasheet-hiseq-x-ten.pdf) at 2 (stating that the disclosed specifications were “at

                                                       87
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 89 of 99




 1   supported cluster densities (1255-1412 K clusters/mm2” (emphasis added)). Thus, the patterned
 2   surface of the lanes of both the HiSeq X flow cells and the NovaSeq Flow Cells have a density of
 3   DNA binding regions that is more than 100,000 per mm2.
 4                                     g. “more than 50% of the DNA binding regions in the array
                                          have multiple copies of one single DNA of said more than
 5                                        105 different DNAs”
 6
            50.       During the intended use of the NovaSeq 6000 sequencer with the NovaSeq Flow
 7
     Cells for DNA sequencing, more than 50% of the DNA binding regions (i.e., nanowells) have
 8
     multiple copies of one single fragment of genomic DNA. As discussed above, the specially
 9
     controlled bridge amplification process (e.g., Illumina’s kinetic exclusion method) during cluster
10
     generation results in multiple copies of a single DNA within a nanowell. See also Ex. LL at 14
11
     (stating that “[e]ach cluster is seeded by a single template DNA strand and is clonally amplified
12
     through bridge amplification until the cluster has ~1000 copies”).
13
            51.       Illumina’s NovaSeq 6000 Sequencing System brochure states that its “clustering
14
     maximizes the number of nanowells occupied by DNA clusters originating from a single DNA
15
     template for a substantial increase in data output.” Ex. MM at 3. Thus, on information and
16
     belief, during operation of the NovaSeq 6000, more than 50% of the DNA binding regions in the
17
     NovaSeq Flow Cell array have multiple copies of one single genomic DNA fragment resulting in a
18
     sequence read.
19
            52.       Illumina’s Patterned Flow Cell Technology video similarly shows DNA clusters
20
     formed within the nanowells on a flow cell surface. Ex. JJ at 1:26-1:34. On information and
21
     belief, during the normal and intended use of the HiSeq X and the HiSeq 3000/4000 systems, the
22
     DNA binding regions in these patterned flow cell arrays similarly have multiple copies of one
23
     single genomic fragment.
24
                                       h. “the sequence of the single DNA at each DNA binding
25                                        region is not known”
26
            53.       The sequence of the single DNA (i.e., the sample fragment DNA) directly or
27
     indirectly bound to the surface of each nanowell during and/or following sample preparation is not
28
                                                      88
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 90 of 99




 1   known. During sample preparation, the target nucleic acid is fragmented and these fragments are
 2   randomly scattered across the flow cell. Therefore, even if a sample contained known sequences
 3   prior to sample preparation, after fragmentation, flow cell loading, and cluster generation, the
 4   sequence of the DNA fragment in any particular cluster would be unknown. Moreover, the
 5   primary intended use for the NovaSeq 6000, the HiSeq X, and the HiSeq 3000/4000 is DNA
 6   sequencing (e.g., whole genome sequencing, exome sequencing, etc.), which entails the use of
 7   unknown DNA samples (e.g., individual human samples with their genomic variants).
 8                                    i. “and the array is not a bead array.”
 9          54.     The NovaSeq Flow Cells do not use a bead array. The patterned flow cells used in
10   NovaSeq Reagent Kits are uniformly depicted in Illumina marketing material as a planar, textured
11   surface, such as that shown below:
12

13

14

15

16

17

18

19
     Ex. OO at 1. The ’984 Patent describes “substantially planar” arrays as different embodiments
20
     than “bead arrays.” See ’984 at 27:10-28:67 (discussing various embodiments of arrays having “a
21
     substantially planar surface”); cf 32:5-57 (describing bead arrays as “another embodiment”). Thus,
22
     the arrays generated during the use of the NovaSeq 6000 system are not bead arrays.
23
            55.     For the same reasons, the arrays generated during the normal and intended use of
24
     the HiSeq X and HiSeq 3000/4000 systems are not bead arrays. For example, the Illumina website
25
     uses the same image to market reagent kits for the HiSeq X and HiSeq 3000/4000 systems. See,
26
     e.g., Ex. DD; Ex. EE.
27

28
                                                       89
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 91 of 99




 1             56.   Accordingly, during the normal and intended use of the NovaSeq 6000, HiSeq X,
 2   and/or HiSeq 3000/4000 systems, arrays are generated that infringe at least claim 1 of the ’984
 3   Patent.
 4                              2. Infringement of Claim 2 of the ’984 Patent
 5             57.   Claim 2 recites “The DNA array of claim 1, wherein the more than 105 different
 6   DNAs comprise human genomic sequences.”
 7             58.   Illumina provides qualified methods for whole genome and exome sequencing,
 8   including protocols for human whole-genome and human exome sequencing. See Ex. MM at 3
 9   (Table 2 noting that “[a]n Illumina Qualified Method is available” for whole-genome sequencing
10   methods using the TruSeqTM DNA PCR-Free and Nextera DNA Flex library preparation kits).
11   After sample preparation according to one of these methods, the nucleic acid templates comprise
12   human genomic DNA sequences bound to an array (i.e., directly or indirectly bound to the surface
13   of the flow cell).
14             59.   For example, when the NovaSeq 6000 system is used for sequencing of human
15   DNA (such as, for example, human WGS), the more than 105 different nucleic acid templates that
16   are sequenced are formed from a plurality of human genomic DNA sequences, as recited in claim 2
17   of the ’984 Patent.
18                              3. Infringement of Claim 3 of the ’984 Patent
19             60.   Claim 3 recites “The DNA array of claim 1 wherein more than 80% of the DNA
20   binding regions in the array have multiple copies of the one single DNA.”
21             61.   As discussed above, the bridge amplification process results in multiple copies of a
22   single DNA within a nanowell. On information and belief, cluster formation occurs in greater than
23   80% of the nanowells on a NovaSeq Flow Cell during intended use. For example, the Illumina
24   Patterned Flow Cell Technology video depicts cluster formation in every nanowell on a patterned
25   flow cell:
26

27

28
                                                       90
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                           Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 92 of 99




 1

 2

 3

 4

 5

 6

 7
     Ex. JJ at 1:26-1:34. Thus, Illumina’s own marketing material depicts cluster formation in more
 8
     than 80% of the nanowells on a patterned flow cell.
 9
            62.     Furthermore, as discussed above in Paragraphs 50-52, Illumina claims to achieve
10
     extremely high numbers of clusters having at least a dominant majority of copies derived from one
11
     DNA fragment using simultaneous seeding and exclusion amplification.
12
            63.     Therefore, when the NovaSeq 6000 system is used during DNA sequencing, more
13
     than 80% of the DNA binding regions (nanowells) in the array have multiple copies of one single
14
     DNA (clusters), as recited in claim 3 of the ’984 Patent.
15
                                4. Infringement of Claim 5 of the ’984 Patent
16
            64.     Claim 5 recites “The DNA array of claim 1 wherein the DNA binding regions are
17
     arranged in a grid pattern.”
18
            65.     The NovaSeq Flow Cells comprise a texture surface having nanowells in an ordered
19
     arrangement. For example, the NovaSeq System Explorer video depicts the surface of a flow cell:
20

21

22

23

24

25

26

27

28
                                                      91
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                        Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 93 of 99




 1   Ex. KK (depicting the surface of a flow cell, and annotated with red and yellow lines indicating a
 2   rectilinear grid orientation of the nanowells). As seen from the foregoing excerpt, the nanowells on
 3   the NovaSeq Flow Cell surface are arranged in a rectilinear or hexagonal grid.
 4          66.     Moreover, the NovaSeq system identifies the signal coming from each nanowell by
 5   assigning positional values to each nanowell, corresponding to its position along two axes (i.e.,
 6   rows and columns). The NovaSeq 6000 System Guide states that cluster location files “contain[ ]
 7   the XY coordinates for clusters in a tile. A hexagonal layout that matches the nanowell layout of
 8   the flow cell predefines the coordinates.” Ex. NN at 71. Thus, during their intended use, the
 9   NovaSeq flow cells have DNA binding regions that are arranged in a grid pattern, as required by
10   claim 5.
11          67.     The HiSeq 3000/4000 and HiSeq X systems similarly use an XY coordinate grid to
12   determine the location of each cluster on the patterned flow cell. An Illumina Informatics brochure
13   contrasts the grid pattern of such flow cells to the clusters generated on non-patterned flow cells:
14

15

16

17

18

19

20

21   Ex. ZZ (Informatics Brochure on Clusters Passing Filter, https://www.illumina.com/content/dam

22   /illumina-marketing/documents/products/technotes/hiseq-x-percent-pf-technical-note-770-2014-

23   043.pdf). The brochure states that “[f]ive Illumina sequencing platforms currently take advantage

24   of this advanced technology: the NovaSeqTM 6000, the NovaSeq 5000 system, the HiSeq X®

25   System, the HiSeq® 4000 System, and the HiSeq 3000 System.” Id.

26          68.     Furthermore, the System Guides for the HiSeq X and the HiSeq 3000/4000 systems

27   describes cluster location files that contain XY coordinates on a grid. See Ex. II at 39 (“For each

28   tile, 1 cluster location file contains the XY coordinates for every cluster. Cluster location files are
                                                        92
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 94 of 99




 1   the result of template generation.”); see also, Ex. RR at 40; SS at 41. Thus, during their intended
 2   use, the HiSeq 3000/4000 and HiSeq X flow cells also have DNA binding regions that are arranged
 3   in a grid pattern, as required by claim 5.
 4          B. Indirect Infringement of the Claims 1-3, and 5 of the ’984 Patent
 5          69.     Illumina has induced and continues to induce infringement by their customers
 6   pursuant to 35 U.S.C. § 271(b). Illumina’s customers directly infringe at least claims 1-3 and 5 the
 7   ’984 Patent when they use Illumina’s HiSeq X, HiSeq 3000/4000, and NovaSeq 6000 systems in
 8   combination with the recommended Illumina reagent kits, which comprise patterned flow cells.
 9   Illumina actively induces infringement by its customers by selling the HiSeq X, HiSeq 3000/4000,
10   and NovaSeq 6000 systems, and their corresponding reagent kits and sequencing kits for use in a
11   manner that infringes at least claims 1-3 and 5 of the ’984 Patent, instructing its customers to use
12   these products together in an infringing manner, providing qualification of the infringing methods,
13   and by providing marketing materials, user guides, technical literature, and bioinformatics software
14   applications to support its customers’ infringing use.
15          70.     On information and belief, Illumina has had knowledge of the ’984 Patent since at
16   least April 17, 2018 (the issue date of the ’984 Patent) or shortly thereafter. On information and
17   belief, Illumina is a sophisticated, multinational company that regularly monitors patent issuance in
18   related fields, and therefore became aware of the ’984 Patent upon issuance or shortly thereafter.
19   On information and belief, Illumina acted with knowledge that the induced acts constitute
20   infringement or willful blindness with regards to its customers’ infringement of the ’984 Patent. At
21   the very least, service of this complaint provides Illumina with notice of the ’984 Patent such that
22   acts following such notice will be with knowledge that the induced acts constitute infringement.
23          71.     In violation of 35 U.S.C. § 271(f)(1), Illumina has infringed and continues to
24   infringe the ’984 Patent by supplying all or substantially all of the components of patented
25   invention from the United States to foreign countries. On information and belief, Illumina
26   manufactures the accused flow cells in San Diego, California, and ships them from the United
27   States to other countries, where such components are uncombined in whole or in part, in such
28   manner as to actively induce the combination of such components outside of the United States in a
                                                     93
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 95 of 99




 1   manner that would infringe the patent if such combination occurred within the United States.
 2   Illumina actively encourages such combination through promotional material, manuals, sales
 3   representatives, and technical support. Illumina knows that such combination constitutes
 4   infringement of the ’984 Patent. Illumina’s conduct infringes, including at least claims 1-3 and 5
 5   of the ’984 Patent, literally or under the doctrine of equivalents, and violates 35 U.S.C. § 271(f)(1).
 6          72.     On information and belief, Illumina has contributed and continues to contribute to
 7   infringement by their customers pursuant to 35 U.S.C. § 271(c). Illumina contributes to its
 8   customers’ direct infringement by offering to sell, selling within the United States, or importing
 9   into the United States the HiSeq X, HiSeq 3000/4000, and NovaSeq 6000 sequencing systems, as
10   well as their corresponding reagent kits, which comprise patterned flow cells specially designed
11   and optimized for use in practicing claims 1-3 and 5 of the ’984 Patent. Illumina sells these
12   products with the specific intent that their customers use them in a manner that infringes at least
13   claims 1-3 and 5 of the ’984 Patent, and provides qualified methods and instructions directing their
14   customers to perform infringing methods.
15          73.     On information and belief, at least some of these systems and related kits, such as
16   the NovaSeq Reagent Kits, the HiSeq 3000/4000 PE Cluster Kit, the HiSeq 3000/4000 Cluster Kit,
17   the HiSeq 3000/4000 SBS Kit, and the HiSeq X Ten reagent Kit v2.5, do not have a substantial
18   non-infringing use. Illumina sells these reagent kits to be exclusively compatible with one
19   sequencer series (e.g., NovaSeq 6000, HiSeq 3000/4000, or HiSeq X). These highly specialized
20   products are not staple articles of commerce; they are specifically designed to be used in a manner
21   that infringes the ’984 Patent. On information and belief, Illumina acted with knowledge that the
22   induced acts constitute infringement or willful blindness with regards to its customers’
23   infringement of the ’984 Patent.
24          74.     In violation of 35 U.S.C. § 271(f)(2), Illumina has infringed and continues to
25   infringe the ’984 Patent by supplying from the United States its patterned flow cells that are
26   especially made or adapted for use in the invention of the ’984 Patent, and which are not staple
27   articles or commodities of commerce. Illumina knows that these components are so made or
28   adapted and intends that these components be used so as to infringe the’984 Patent. On
                                                    94
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 96 of 99




 1   information and belief, Illumina manufactures the accused flow cells in San Diego, California, and
 2   ships them from the United States to other countries. Illumina intends that these components be
 3   combined in a manner that infringes the ’984 Patent, and encourages such combination through
 4   promotional material, manuals, sales representatives, and technical support. Illumina’s conduct
 5   infringes one or more claims of the ’984 Patent, including at least claims 1-3 and 5, literally or
 6   under the doctrine of equivalents, and violates 35 U.S.C. § 271(f)(2).
 7          75.     On information and belief, Illumina’s infringement of the ’984 Patent has been
 8   willful and deliberate since learning of the issuance of the ’984 Patent.
 9                                        CLAIMS FOR RELIEF
10                                                COUNT 1
11                              Infringement of U.S. Patent Nos. 9,944,984
12          76.     CGI hereby re-alleges and incorporates by reference the allegations contained in
13   Paragraphs 1 through 75 as if fully set forth herein.
14          77.     Illumina and its customers have directly infringed and continue to directly infringe
15   at least claims 1-3 and 5 of the ’984 Patent pursuant to 35 U.S.C. § 271(a), literally or under the
16   doctrine of equivalents, by using the NovaSeq 6000, HiSeq 3000/4000, and/or HiSeqX sequencers
17   with their respective reagents kits, which include high density patterned arrays. Specifically,
18   Illumina has used the accused systems in the United States in connection with research,
19   development, installation, testing, and qualification activities. Illumina also uses the accused
20   systems in the United States as part of the “FastTrack Sequencing” services that Illumina offers to
21   customers. Illumina’s customers have used the accused systems with their respective reagents kits
22   in the United States in connection with DNA sequencing activities.
23          78.     On information and belief, Illumina has had knowledge of the ’984 Patent since at
24   least April 17, 2018 (the issue date of the ’984 Patent) or shortly thereafter. On information and
25   belief, Illumina is a sophisticated, multinational company that regularly monitors patent issuance in
26   related fields, and therefore became aware of the ’984 Patent upon issuance or shortly thereafter.
27          79.     On information and belief, with knowledge of the ’984 Patent, Illumina has and will
28   continue to actively induce others to infringe at least claims 1-3 and 5 of the ’984 Patent in
                                                        95
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                            Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 97 of 99




 1   violation of 35 U.S.C. §271(b) by, at least, causing, instructing, urging, encouraging, and/or aiding
 2   its customers to directly infringe at least claims 1-3, and 5 of the ’984 Patent by using Illumina’s
 3   NovaSeq 6000, HiSeq 3000/4000, and/or HiSeqX sequencers with their respective reagents kits, as
 4   detailed in Paragraphs 1 to 75, above.
 5             80.   On information and belief, Illumina has infringed and continues to infringe the ’984
 6   Patent by supplying all or substantially all of the components of patented invention from the United
 7   States to foreign countries. On information and belief, Illumina manufactures the accused flow
 8   cells in San Diego, California, and ships them from the United States to other countries, where
 9   such components are uncombined in whole or in part, in such manner as to actively induce the
10   combination of such components outside of the United States in a manner that would infringe the
11   patent if such combination occurred within the United States. Illumina actively encourages such
12   combination through promotional material, manuals, sales representatives, and technical support.
13   Illumina knows that such combination constitutes infringement of the ’984 Patent. Illumina’s
14   conduct infringes, including at least claims 1-3 and 5 of the ’984 Patent, literally or under the
15   doctrine of equivalents, and violates 35 U.S.C. § 271(f)(1).
16             81.   On information and belief, Illumina acted with knowledge that the induced acts
17   constitute infringement or willful blindness with regards to its customers’ infringement of the ’984
18   Patent.
19             82.   Illumina is liable for contributory infringement of the ’984 Patent pursuant to 35
20   U.S.C. § 271(c). Specifically, Illumina has contributed to the infringement by its customers of the
21   ’984 Patent by selling and offering to sell within the United States NovaSeq 6000, HiSeq
22   3000/4000, and/or HiSeqX sequencers with their respective reagents kits for use in a manner that
23   infringes the at least claims 1-3 and 5 of the ’984 Patent, as described in Paragraphs 1 to 75, above.
24   The aforementioned products, which are designed, supplied and supported by Illumina, constitute a
25   material part of the claimed invention of the ’984 Patent and are not a staple article or commodity
26   of commerce suitable for substantial noninfringing use.
27             83.   Illumina is liable for infringement of the ’984 Patent pursuant to 35 U.S.C.
28   § 271(f)(2). Specifically, Illumina has supplied in or from the United States at least patterned flow
                                                       96
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
         Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 98 of 99




 1   cells that are specially made or specially adapted for use in the invention described in claims 1-3
 2   and 5 of the ’984 Patent. On information and belief, Illumina manufactures the accused flow cells
 3   in San Diego, California, and ships them from the United States to other countries. The patterned
 4   flow cells, which are designed, supplied and supported by Illumina, constitute a material part of the
 5   claimed invention of the ’984 Patent and are not a staple article or commodity of commerce
 6   suitable for substantial noninfringing use. Illumina knows that these components are so made or
 7   adapted and intends that these components be combined with the accused sequencers outside the
 8   United States in a manner that infringes the ’984 Patent, and encourages such combination through
 9   promotional material, manuals, sales representatives, and technical support.
10          84.     On information and belief, Illumina’s infringement of the ’984 Patent has been
11   willful and deliberate since learning of the issuance of the ’984 Patent.
12          85.     Illumina’s infringement of the ’984 Patent has injured CGI in its business and
13   property rights. CGI is entitled to recovery of monetary damages for such injuries pursuant to 35
14   U.S.C. § 284 in an amount to be determined at trial.
15          86.     Illumina’s infringement of the ’984 Patent has caused irreparable harm to CGI and
16   will continue to cause such harm unless and until its infringing activities are enjoined by this Court.
17                                        PRAYER FOR RELIEF
18          A.      A judgment that Illumina has directly and indirectly infringed the ’984 Patent;
19          B.      An order enjoining Illumina and its officers, directors, agents, servants, affiliates,
20   employees, divisions, branches, subsidiaries, parents, and all others acting in active concert
21   therewith from further infringement of the ’984 Patent;
22          C.      An award of damages pursuant to 35 U.S.C. § 284, including an award of costs, and
23   pre- and post-judgment interest;
24          D.        A declaration that Defendants’ infringement was willful and deliberate, and an
25   increase to the award of damages of three times the amount found or assessed by the Court, in
26   accordance with 35 U.S.C. § 284;
27          E.      A declaration that this case is exceptional pursuant to 35 U.S.C. § 285, and an award
28   of attorneys’ fees and costs; and
                                                       97
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                             Case No. 19-cv-03770-WHO
        Case 3:19-cv-03770-WHO Document 54 Filed 09/30/19 Page 99 of 99




 1          F.     An award of such other and further relief as the Court may deem just and proper.
 2                                          JURY DEMAND
 3          Defendants hereby demand a trial by jury on all issues and claims so triable.
 4

 5

 6    Dated: September 30, 2019                     Respectfully submitted,
 7                                                  ARNOLD & PORTER KAYE SCHOLER LLP
 8
                                                    By:    /s/ Katie J.L. Scott
 9

10                                                  Attorneys for Defendants

11                                                  BGI AMERICAS CORP., MGI TECH CO.
                                                    LTD., MGI AMERICAS INC., and COMPLETE
12                                                  GENOMICS INC.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     98
     DEFENDANTS’ ANSWER AND COUNTERCLAIMS                                          Case No. 19-cv-03770-WHO
